Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 1 of 129




             EXHIBIT 1
       Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 2 of 129
                                                                           1


 1          IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

 2                  IN AND FOR THE COUNTY OF MARICOPA

 3                                             )
          STATE OF ARIZONA,                    )
 4                                             )
                            Plaintiff,         )
 5                                             ) CR 2016-004743-001
                      vs.                      )
 6                                             )
          PHILIP M. BRAILSFORD,                )
 7                                             )
                            Defendant.         )
 8                                             )
                                               )
 9

10                             Phoenix, Arizona
                              November 2, 2017
11                                10:30 a.m.

12
             BEFORE THE HONORABLE GEORGE H. FOSTER, JR.,
13                      SUPERIOR COURT JUDGE

14

15                REPORTER'S TRANSCRIPT OF PROCEEDINGS

16                     MONIQUE PORTILLO'S TESTIMONY

17                                   EXCERPT

18

19
     ORIGINAL
20

21

22
     REPORTED BY:
23   DALIA AMBRIZ, CR, RPR
     Certified Court Reporter #50899
24

25
       Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 3 of 129
                                                                           2


 1                          A P P E A R A N C E S

 2

 3
     FOR THE STATE:
 4
                      BY: MS. SUSIE CHARBEL,
 5                        Deputy County Attorney

 6

 7   FOR THE DEFENDANT:

 8                    BY: MR. MICHAEL L. PICCARRETA,
                          Attorney for the Defendant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
       Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 4 of 129
                                                                           3


 1                                   INDEX

 2   WITNESS                                             PAGE

 3   MONIQUE PORTILLO

 4     Direct Examination by Ms. Charbel                     4

 5     Cross-Examination by Mr. Piccarreta                  97

 6     Redirect Examination by Ms. Charbel                118

 7     Examination by the Court (Juror Qs)                125

 8     Follow-up examination by Ms. Charbel               127

 9     Follow-up examination by Mr. Piccarreta 127

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
       Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 5 of 129
                                                                             4


 1                          P R O C E E D I N G S

 2                    (Whereupon, the following proceedings

 3   commenced in open court:)

 4                    THE COURT:      All right.     This is the time

 5   set for the continuation of the trial in the matter of

 6   State of Arizona v. Philip Brailsford, CR

 7   2016-004743-001.      The Court notes the presence of the

 8   prosecution and the defense, the defendant, the victims

 9   and their counsel and the presence of the jury.               And so

10   we'll continue with the State's case.

11            Ms. Charbel, you can call your next witness.

12                    MS. CHARBEL:      Thank you, Your Honor.         The

13   State calls Monique Portillo.

14                    THE CLERK:      Would you raise your right

15   hand, please.

16                    (The oath was thereupon duly administered

17   to the witness by the clerk.)

18

19                            MONIQUE PORTILLO,

20   called as a witness herein, having been first duly sworn,

21   was examined and testified as follows:

22                            DIRECT EXAMINATION

23   BY MS. CHARBEL:

24       Q.   Morning, ma'am.

25       A.   Good morning.
       Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 6 of 129
                                                                           5


 1          Q.   Would you introduce yourself to the jury and

 2   spell your first and last name.

 3          A.   Monique Portillo, M-O-N-I-Q-U-E P-O-R-T-I-L-L-O.

 4          Q.   How old are you, ma'am?

 5          A.   Thirty-five.

 6          Q.   What do you do for a living?

 7          A.   Nothing right now.     I resigned, actually, from my

 8   job.

 9          Q.   You resigned from your job recently?

10          A.   Yes.

11          Q.   Is that a yes?     Okay.

12               Where do you live?

13          A.   Albuquerque, New Mexico.

14          Q.   And before -- you said you had a job that you

15   just gave up.         What were you doing?     What was the job?

16          A.   I was an assistant manager for Dollar General.

17          Q.   Okay.     And how long were you doing that?

18          A.   About three months now.

19          Q.   Three months?

20          A.   Um-hmm.     Well, before, I was the store manager.

21          Q.   Okay.

22          A.   But I had moved out of Silver and moved to

23   Albuquerque, and then I had stepped down to be

24   assistant manager.

25          Q.   All right.     And Silver is what?
       Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 7 of 129
                                                                           6


 1       A.   Silver City, New Mexico.

 2       Q.   Okay.    So you used to live -- used to live there?

 3       A.   Yes.

 4       Q.   Okay.    All right.

 5            Let me take you back to January of 2016.

 6       A.   Okay.

 7       Q.   Just that month.

 8            Were you working for Dollar General at that time?

 9       A.   Yes.

10       Q.   What were you doing for them?

11       A.   I was the store manager.          I was going -- at that

12   time, when all that happened, I was going to a week of

13   school to become a store manager.           We have to pass a

14   course and then get a certificate to actually be a store

15   manager for them.

16       Q.   All right.      So in 2016 -- that beginning of 2016,

17   you were already working for the Dollar General, but

18   where were you working?        What city?

19       A.   Silver City, New Mexico.

20       Q.   Okay.    And had you been working there for a long

21   time, or was it a new job?

22       A.   I was working there since June of 2014.

23       Q.   Okay.    So in January, around that January 18th,

24   2016, when this happened, you had been sent by them to --

25   to Mesa, Arizona, for a training?
       Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 8 of 129
                                                                             7


 1       A.   Yes.

 2       Q.   And it was an entire week of training?

 3       A.   Yes.

 4       Q.   On January 18th, 2016, the day this happened --

 5   do you recall what day of the week that was?

 6       A.   I don't.

 7       Q.   All right.      Were you flown in on a weekend or on

 8   a weekday?

 9       A.   I want to say a weekday.

10       Q.   Okay.    Was the training supposed to be Monday

11   through Friday?

12       A.   Yes.

13       Q.   Okay.

14       A.   So it's probably a Monday.

15       Q.   All right.      Was it the first day that you were

16   there?

17       A.   I want to say yes.

18       Q.   Okay.    So we're on January the 18th, 2016.             And

19   you've already told us why you were there.              And you

20   believe it might be the first day and night, correct?

21       A.   Yes.

22       Q.   Okay.

23       A.   Actually, I don't recall because it was pretty --

24   it was just a pretty intense day that day.

25       Q.   Okay.    All right.
       Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 9 of 129
                                                                           8


 1                 Do you think it's possible you spent one night in

 2   the hotel before this all happened?

 3          A.     No.

 4          Q.     Okay.     Do you recall what time you arrived to

 5   start the training on that day?

 6          A.     Yes.    I remember going to training.      And then

 7   with -- all of -- all of us -- like my peers and stuff,

 8   we went to dinner and everything.           And afterwards that's

 9   when all that happened.

10          Q.     Okay.     So do you remember what time the training

11   was:        from what hour to what hour?

12          A.     I believe it was probably like form 8:00 to 6:00.

13          Q.     Okay.     Pretty long day then for you guys?

14          A.     Um-hmm.

15          Q.     How many of you were there altogether?

16          A.     In training?

17          Q.     Yes.

18          A.     Probably like 20.

19          Q.     Okay.     And what about your group that went and

20   did something that day?

21          A.     Just me and Nuñez.     It was just like us two,

22   yeah.

23          Q.     What's his first name?

24          A.     Luis.

25          Q.     So you and Luis Nuñez went to dinner that
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 10 of 129
                                                                                 9


 1   evening?

 2       A.     Yes.     With the rest of them, though, like we all

 3   met after class.

 4       Q.     Okay.     So everybody met at the restaurant or

 5   where?

 6       A.     At the restaurant.

 7       Q.     Okay.     So all of you met up at a restaurant.            And

 8   you had dinner together?

 9       A.     Yes.

10       Q.     And you think there was about 20 people, or were

11   there less?

12       A.     No.     There was less.    Like half of them showed up

13   and half of them didn't.

14       Q.     All right.     Do you remember where you went?

15       A.     Olive Garden.

16       Q.     And had you been to Mesa before?

17       A.     No.

18       Q.     Did you have a vehicle?       How did you get there?

19       A.     It was a rental car with Dollar General.

20       Q.     Okay.     So did you have any drinks while you were

21   eating dinner?

22       A.     Yeah.     I had a glass.

23       Q.     A glass of what?     Do you remember?

24       A.     I don't remember.     I don't recall.

25       Q.     All right.     By glass I assume you mean alcohol of
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 11 of 129
                                                                                 10


 1   some sort?

 2          A.   Yes.

 3          Q.   Okay.     So do you recall about what time you -- or

 4   what you did next, I guess, after you got out of the

 5   restaurant?

 6          A.   We toured like Phoenix, and then we just went

 7   back to our room after we got like pizza and wings.                   And

 8   we just went back, and that's where I met this gentleman

 9   that we're talking about, you know.

10          Q.   Okay.     We haven't gotten to there yet.

11          A.   Um-hmm.

12          Q.   Is that a yes?

13          A.   Yes.

14          Q.   All right.     And everything you say is being taken

15   by the court reporter, so you need to be able to say yes

16   and no and not uh-huh and uh-uh and those things.

17          A.   Okay.

18          Q.   I know we talk like that a lot, but we ask you to

19   kind of keep that in mind.

20               All right.     So you were finished with dinner?

21          A.   Yes.

22          Q.   And then you had -- did somebody drive to take

23   you all on a tour, or was it a tour company that took

24   you?

25          A.   No.     It was just me and Luis.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 12 of 129
                                                                           11


 1       Q.   So you and Luis Nuñez took a vehicle and drove

 2   around --

 3       A.   Yes.

 4       Q.   -- Mesa, Phoenix?

 5       A.   Um-hmm.     Stopped at a couple of -- couple of

 6   places and, you know, took pictures.           And then we went

 7   back in the car, and then we went to go get some wings

 8   and a slice of pizza.       Then we went back to our room.

 9       Q.   Okay.     So you took a couple of photos, and then

10   picked up food.      And did you have any more to drink

11   before you got back to the hotel?

12       A.   No.

13       Q.   What room were you staying in at the time?

14       A.   I don't recall, but I remember it being in the

15   500s.

16       Q.   Okay.     So on the fifth floor?        Would that be

17   accurate?

18       A.   Yes.

19       Q.   And what about Mr. Nuñez?          Was he staying on the

20   same floor?

21       A.   Yes.

22       Q.   Was his room closer to you, by any chance?

23       A.   Probably like a room away from my room.

24       Q.   Oh, one room separating you?

25       A.   Um-hmm.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 13 of 129
                                                                           12


 1       Q.    Is that a yes?

 2       A.    Yes.

 3       Q.    Okay.   So you think it was on the same side as

 4   your room?

 5       A.    Yes.

 6       Q.    Do you know if your room and his were on the same

 7   side as Mr. Shaver's room?

 8       A.    No.

 9       Q.    It was on the opposite side?

10       A.    Yes.

11       Q.    Okay.   And each of you had your own room, as you

12   just said?

13       A.    Yes.

14       Q.    Do you know about what time you got back to the

15   rooms?

16       A.    I don't recall.

17       Q.    Did anything happen downstairs in the lobby of

18   any interest?

19       A.    No.

20       Q.    So the two of you -- how did you get up to your

21   room:    Did you use the stairs or the elevator?

22       A.    We used the elevator.

23       Q.    And what happened, if anything, when you got in

24   the elevator?

25       A.    Just gibberish.      Just talking and laughing and
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 14 of 129
                                                                           13


 1   saying what we were going to do tomorrow.             And then the

 2   elevator doors opened, and we walked out.

 3       Q.   So was it just you and Mr. Nuñez in the elevator?

 4       A.   Yes.

 5       Q.   So you rode the elevator to the fifth floor, and

 6   then you got out.      And then what?

 7       A.   Then we see Daniel standing right there.

 8       Q.   Where?

 9       A.   Outside of his room.

10       Q.   Okay.     Do you know what he was doing, or --

11       A.   It seemed like he was waiting for other --

12   another party.

13       Q.   Okay.

14       A.   Like he seemed kind of happy, because he had

15   like -- I -- I want to say it was his controller plus

16   his -- his bottle of Bacardi that he had.

17       Q.   Okay.     What kind of controller?

18       A.   Like a -- like for a PlayStation or -- or Xbox or

19   something.

20       Q.   All right.     So he had -- in one hand he had a

21   controller for some kind of video console --

22       A.   Um-hmm.

23       Q.   -- a game system?

24       A.   Yes.

25       Q.   And in the other one, he had a bottle of Bacardi?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 15 of 129
                                                                           14


 1          A.    Yes.

 2          Q.    Which is the rum, correct?

 3          A.    Yes.     Yes.   Sorry.

 4          Q.    It's all right.      Are you a little bit nervous?

 5          A.    I'm very nervous.

 6          Q.    There's water right there (indicating), if you

 7   need it, if that helps you.

 8                So could you tell if that bottle had anything in

 9   it?     Was it empty, full, partly full?

10          A.    No.     It was very -- like I -- I just looked at my

11   surroundings.          I didn't really pay attention to all of

12   that.       I just know what I seen.

13          Q.    Okay.

14          A.    And then just went -- went about it.

15          Q.    All right.      So how close was that elevator to

16   Daniel's room?

17          A.    Maybe like a couple of feet.      Maybe three or

18   four.       Maybe three-to-five feet away.

19          Q.    Okay.     So was he about as close as you are to

20   this podium and me, at this point?           Or closer?

21          A.    Maybe a little -- maybe a little further

22   (indicating).          But, yeah, it was enough where I can see

23   him.

24          Q.    Okay.     Was his door open or was it closed?

25          A.    It was open.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 16 of 129
                                                                                15


 1       Q.     Was it wide open or half open?

 2       A.     I want to say it was wide open, because I

 3   remember seeing the TV like -- like coming out of his

 4   room, like it was on or something.

 5       Q.     Okay.     Did you see anything of concern in that

 6   room at that time?

 7       A.     No.     Because I hadn't walked in yet.

 8       Q.     Okay.

 9       A.     We were -- we just had came out of the elevator,

10   and that's when he seemed like he was waiting for another

11   party.

12       Q.     Okay.     And so you said he was smiling or he

13   looked happy or what have you?

14       A.     Yeah.     He was like happy.

15       Q.     All right.     And so did he say anything to you

16   about inviting you in or anything of that nature?

17       A.     Well, Nuñez was just like, Hey.         And he was like,

18   Oh, hey.     Like he -- he didn't want -- he didn't want to

19   be rude, but he was like, Oh, is that a shot for us?                  or

20   something like that.        Like he was just trying to make

21   small talk.        And he was like, Yeah, if you'd like.          I can

22   pour you guys a shot.        Come in.

23       Q.     Okay.     So Mr. --

24       A.     He was very nice.

25       Q.     Mr. Nuñez is the one who said, Is that drink for
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 17 of 129
                                                                           16


 1   us?

 2         A.   Yes.

 3         Q.   Okay.     And so then Daniel invited you both to

 4   come in?

 5         A.   Um-hmm. Yes.

 6         Q.   Okay.     All right.

 7              And did you go ahead and go in at the time?

 8         A.   Yes.

 9         Q.   So who walked in first?       Do you remember?

10         A.   Luis.

11         Q.   So Luis walked in.     And then did Daniel walk in

12   behind him, or did you walk in next?

13         A.   No.     Daniel walked in first.     Luis walked in and

14   then I walked in.

15         Q.   Okay.     Oh, I'm sorry.   All right.

16              Did he have to open the door some more, or it was

17   wide open?

18         A.   No.     It was open.

19         Q.   All right.     So Daniel walked in first and then

20   Luis and then you, correct?

21         A.   Yes.

22         Q.   All right.     Do you know if anybody closed the

23   door?

24         A.   I don't remember it being closed.          I -- I also

25   remember Luis coming in and out of the room.              But when he
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 18 of 129
                                                                            17


 1   would go in and out, the door stopper was right there.

 2   You know, like for the hotel door, so it wouldn't close

 3   all the way.

 4       Q.     Okay.     And by -- and correct me if I'm wrong on

 5   this -- but by the stoppers, do you mean the little lock

 6   that you can use to actually prop a door open?              Like the

 7   one that you move?

 8       A.     It's like that bar that you put --

 9       Q.     Okay.

10       A.     Yeah -- so the door doesn't close all the way.

11       Q.     Okay.     And is that how you believe Mr. Nuñez was

12   able to come in and out of the room?

13       A.     Yes.

14       Q.     Okay.

15       A.     Because after I came in, I don't remember if the

16   door was closed or it stayed open.           I just immediately

17   got on my phone and didn't want to be a part of that

18   small talk.

19       Q.     Okay.     So the men walked in one behind the other,

20   correct?

21       A.     Um-hmm.

22       Q.     Is that a yes?

23       A.     Yes.

24       Q.     Okay.

25       A.     Sorry.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 19 of 129
                                                                             18


 1       Q.   Where did they go in the room?

 2       A.   They just started talking, put their stuff down,

 3   you know, and just started talking.           There was like a

 4   big -- it looked like an instrument case.

 5       Q.   Well, let me ask you this:          Where did they go?

 6   Did they sit down?      Did they stand up?

 7       A.   We were all standing.

 8       Q.   Okay.     So all three of you were standing in the

 9   room?

10       A.   Yes.     Before I sat down, yes.

11       Q.   Okay.     And so what happened with the drinks?              Did

12   you make drinks?      Did someone offer a drink?

13       A.   There wasn't enough for all of us to take a shot,

14   so I poured enough for them.         I didn't take the shot

15   because there wasn't enough, so I don't remember if they

16   took them or not.

17       Q.   Okay.     So you don't remember?

18       A.   No.     I just poured them.      And there wasn't

19   enough, so I didn't -- I wasn't a part of that.

20       Q.   And you say you don't know if they drank or not?

21       A.   I don't remember them drinking the shots.              I

22   remember I poured them, and we were just talking and

23   getting caught up in the conversation.

24       Q.   Okay.

25       A.   I don't remember if they took the shots,
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 20 of 129
                                                                           19


 1   actually.

 2       Q.    All right.    So were there glasses already there

 3   to put shots in, or --

 4       A.    Yeah.   Um-hmm.    Sorry.     Yes.

 5       Q.    All right.    So you didn't have to go anywhere to

 6   get glasses or anything?

 7       A.    No.

 8       Q.    Okay.   And you said the three of you were

 9   standing around in the middle of the room, I guess?

10       A.    Yeah, yeah.    It was like by the table by the --

11   yeah.    We were just like standing.           And then before we

12   got comfortable to sitting, you know, because we were

13   chatting and stuff.      We were just getting to know each

14   other.

15       Q.    All right.    Did you say you got immediately on

16   the phone?

17       A.    Yeah.   But not like talking.          I was just -- I

18   didn't want to be a part of their conversation, so I just

19   got on my phone and started looking at my pictures and

20   stuff like that, seeing if my husband called.

21       Q.    Okay.   Do you know what they were talking about

22   in general?

23       A.    Guns.   They were like -- because they had asked

24   about if they played an instrument or if anybody that was

25   there played an instrument, because there was other bags
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 21 of 129
                                                                           20


 1   there.   I mean, it didn't seem like he was alone.

 2       Q.   Okay.

 3       A.   So I assumed that he was with another party as

 4   well, because there was a big instrument-looking case.

 5       Q.   Okay.     What kind of instrument?

 6       A.   I don't know.      It just looked like an instrument

 7   case, so I asked if he played an instrument.              And he

 8   said, No.

 9       Q.   You mean a musical instrument?

10       A.   Yes.

11       Q.   Okay.     Because it looked like a -- something -- a

12   case you would put a musical instrument in?

13       A.   Correct.

14       Q.   And so you asked Daniel then if he played an

15   instrument, and he said, No?

16       A.   Yes.

17       Q.   So did anyone ask to see what was in there, or

18   did Daniel say --

19       A.   He just opened it.

20       Q.   After you asked?

21       A.   Um-hmm.     Yes.

22       Q.   Okay.     So he walked up to it, and he asked -- he

23   opened it after you asked if there was an instrument.

24   Where was it?      Where was the case?

25       A.   It was like in between.         It was in front of the
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 22 of 129
                                                                           21


 1   bathroom door, so it was like laying like by the table.

 2   It was just pretty -- it was a pretty -- pretty big case,

 3   so it took up a lot of the room (indicating).

 4         Q.   All right.     So was it on --

 5         A.   I had to step over it.

 6         Q.   Oh, okay.

 7              Was it on the floor then?

 8         A.   Yes.

 9         Q.   And you had to step over it to even go inside the

10   room?

11         A.   Like to go further in the room, yeah.

12         Q.   Okay.     So it was close to the door?

13         A.   Yes.

14         Q.   And when he opened it, what did he take out of

15   it?

16         A.   It was a gun.

17         Q.   A gun.     Like a little handgun?

18         A.   No.     Like as big as the case, so it was like a

19   pretty big gun.        But he also said it was a pellet gun.

20         Q.   Okay.

21         A.   It wasn't a real weapon or -- it looked like a

22   real weapon, but it was -- it wasn't a gun -- a loaded

23   weapon.

24         Q.   Can you describe to us what it looked like?

25         A.   It had a scope on it.      It was -- it was pretty
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 23 of 129
                                                                           22


 1   big.        It was long.       It looked like a hunting gun --

 2          Q.     Okay.

 3          A.     -- I would say (indicating).

 4          Q.     All right.       So did it have -- did it have some

 5   wood on it or something that looked like the color of

 6   wood?

 7          A.     I don't recall.

 8          Q.     Okay.

 9          A.     I just remember it being dark.       It was like a

10   dark color.

11          Q.     A dark-colored rifle, basically?

12          A.     Yes.

13          Q.     Like a hunting rifle?

14          A.     Um-hmm.

15          Q.     Is that a yes?

16          A.     Yes.    Sorry.

17          Q.     All right.       So now he took it out and said it was

18   a pellet gun, correct?

19          A.     Yes.

20          Q.     And did he say it was not loaded or it was?

21          A.     I don't recall.

22          Q.     Okay.     And so when he picked it up, what did he

23   do with it?

24          A.     He was just showing Luis the different scopes on

25   it, you know.           Like just showing him how far you can see
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 24 of 129
                                                                           23


 1   from it and what it does.        And I don't know.        It was just

 2   a lot of men talk about guns.

 3       Q.     But not anything of interest to you then?

 4       A.     No.

 5       Q.     So were they still standing when they were doing

 6   this?

 7       A.     Yes.

 8       Q.     Okay.     So were they still standing in

 9   approximately the same spot?

10       A.     No.     I mean, we were -- they were moving around,

11   talking, laughing.        Like -- you know, like -- I don't

12   know.     They were just getting to know each other.            And

13   Luis wanted to hold it too and look at it.             Like they

14   were all -- all over it.

15       Q.     Okay.     Were they passing it back and forth kind

16   of thing?

17       A.     Yes.

18       Q.     Okay.     And you said Luis was manipulating a

19   little bit the scope, correct?

20       A.     Yes.

21       Q.     All right.     To see how far you could see through

22   it, et cetera?

23       A.     Yes.

24       Q.     And so what did they do next with regards to the

25   weapon?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 25 of 129
                                                                            24


 1       A.   I noticed, when I was looking at my phone,

 2   looking at them, that it was close to the window.               I

 3   mean, there was still a lot of people outside, you know.

 4   And I can hear like people in the pool.

 5            So I looked at my surroundings knowing that, Hey,

 6   this doesn't look right.        There's a gun pointing outside

 7   the window -- well, not outside the window, but towards

 8   the window.      And there's people downstairs.

 9            So I was like, Hey, you guys, you know, like

10   don't be so close to the window.          You know, people might

11   get the wrong idea or something, you know, and --

12       Q.   Let me stop you right there.          We're going to have

13   to go back and break this thing up a little bit.

14            So were they further away from the window when

15   they first had the weapon and they got closer to it, or

16   were they already close to the window?

17       A.   I want to say they were like kind of already

18   close to the window.

19       Q.   Did the window have drapes or blinds or both?                Do

20   you remember?

21       A.   Both.

22       Q.   All right.

23       A.   Well, it didn't have blinds.

24       Q.   Just drapes?

25       A.   Um-hmm.     Yes.   And a screen.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 26 of 129
                                                                           25


 1       Q.   All right.      But did the drapes have -- were they

 2   those blackout drapes where there's white drapes and then

 3   darker drapes on top, or was it just one set of drapes?

 4       A.   There was two sets.

 5       Q.   Okay.    Did you have a similar room?

 6       A.   Yes.

 7       Q.   So when you walked into Daniel's room and you

 8   looked around, you thought -- did you think to yourself,

 9   This looks like -- just like my room:            same setup, the

10   same things are in there?

11       A.   Mine was a little different.

12       Q.   Okay.    How?

13       A.   Like I had more closet space.

14       Q.   But as far as having a bed and then, you know, a

15   little table, if there was one, the same kind of drapes

16   and windows -- was that all the same?

17       A.   Yes.

18       Q.   So now were his curtains and drapes, however you

19   want to call them -- were they open or were they closed?

20       A.   They were opened.

21       Q.   All right.      Were they open all the way, half way

22   or less than half?

23       A.   I want to say less than half.

24       Q.   Okay.    So could you see about half of the window?

25       A.   Yes.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 27 of 129
                                                                           26


 1       Q.   All right.     And was the window itself open?

 2       A.   No.

 3       Q.   Okay.

 4       A.   I want to say no.

 5       Q.   All right.

 6       A.   I don't remember it being open.           I remember the

 7   drapes being open.

 8       Q.   Okay.    So your recollection is that the glass

 9   part of the window was never open, correct?

10       A.   I don't recall.

11       Q.   All right.     You said there was a -- there was a

12   screen, however, on that window, correct?

13       A.   Yes.

14       Q.   All right.     Do you ever recall feeling any kind

15   of wind or air or anything coming through, where the

16   window could have been cracked opened, or anything like

17   that?

18       A.   I don't recall.

19       Q.   How close were you to the window compared to

20   where they were?      Were they closer?

21       A.   They were closer.

22       Q.   And would you be -- would it be fair to say that

23   you were --

24       A.   Because they got up and moved around, and then I

25   sat on the bed.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 28 of 129
                                                                                 27


 1       Q.     Oh, okay.

 2       A.     Like right -- yeah.        And then they were more

 3   closer to the window, because I was trying to get him to

 4   be like, Okay, let's go, let's hurry up.

 5       Q.     You were trying to get Mr. Nuñez to notice you

 6   and leave?

 7       A.     Yeah.     Yeah.

 8       Q.     All right.        So how did --

 9       A.     Without being rude.

10       Q.     I'm sorry.

11       A.     Without being rude.

12       Q.     Without being rude.

13              Okay.     So now you see the two men with the rifle

14   walking closer -- or getting closer to the window,

15   correct?

16       A.     Um-hmm.     Yes.

17       Q.     Do you know why they were walking up there?                Did

18   they say anything that you heard?

19       A.     They were just testing out the scopes.           Yeah.

20   Like they were trying to see how far they can see from

21   the scope, I guess.

22       Q.     All right.        And so you went ahead and found

23   yourself a spot on the bed -- on one of the beds,

24   correct?

25       A.     Yeah.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 29 of 129
                                                                             28


 1       Q.     All right.     There were two beds in that room?

 2       A.     Yes.

 3       Q.     Okay.     So were the beds close to the window?

 4       A.     One was but not as close.

 5       Q.     Okay.

 6       A.     It was more in the middle of the room.

 7       Q.     Which bed did you sit on:        the one closest to the

 8   window or further?

 9       A.     The one closer to the window -- where they were

10   closest to, yeah.

11       Q.     Okay.     So were you able to hear some of what

12   they're saying and see what they were doing?

13       A.     Yes.

14       Q.     So as they're walking up, they're at the window.

15   What do you see them do with the rifle -- either one of

16   them?

17       A.     They were -- they both had their hands on it,

18   you know, like they were just passing it.             Like he was

19   showing him.        It was like a toy to them.       You know what I

20   mean?    Like they were just looking at it and stuff.

21              And that's when I had told them that it didn't

22   look right.        And so I did grab the curtain, and I did

23   move Luis's -- like the -- he was holding the gun.                And I

24   like moved it away from the window kind of with the

25   curtain.     And I was like, No, like put it down.            Like if
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 30 of 129
                                                                           29


 1   you're going to look at it, look at it not pointing

 2   outside the window.

 3       Q.     All right.   So your recollection is that Luis had

 4   the window pointed towards -- I mean, the rifle pointing

 5   towards the window?

 6       A.     Yes.

 7       Q.     Was the tip of the rifle touching the window?

 8       A.     It could have but I don't think it did.

 9       Q.     We're just talking about Luis for right now.

10              Did Luis put the rifle on his shoulder at any

11   time?

12       A.     Yes.

13       Q.     And did he look through the scope?

14       A.     Yes.

15       Q.     All right.   Did he manipulate the scope at all to

16   see how far or how close you can get?

17       A.     I don't recall.

18       Q.     Okay.   And so you definitely remember Mr. Nuñez

19   pointing that gun or at least looking through it as it's

20   pointing straightforward?

21       A.     Yes.

22                      MR. PICCARRETA:     Excuse me, Your Honor.

23   Leading.

24                      THE COURT:   I'll allow it.

25              Go ahead.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 31 of 129
                                                                           30


 1   BY MS. CHARBEL:

 2       Q.   And then you said you saw him point it, but did

 3   you ever see him point it down?          Or was it just up or

 4   straightforward?      How was it?

 5       A.   It was just straight forward.

 6       Q.   Okay.    And after that, what happened?

 7       A.   After that, like he -- his phone kept going off.

 8   So he like answered it, and he had to take the phone

 9   call.

10       Q.   Okay.    This was during -- this was when he was --

11   he and Daniel were at the window kind of passing the

12   rifle back and forth?

13       A.   Yes.

14       Q.   All right.     So did Daniel also point the gun out

15   the window that way?

16       A.   They were looking at it, yes.

17       Q.   Okay.

18       A.   They were both looking at it the same way Luis

19   was looking at it.

20       Q.   All right.     So then Daniel went ahead and put

21   that rifle -- it's called the stock, the end of it there.

22   Did he put that on his shoulder too?

23       A.   Yes.

24       Q.   And did he look -- did he look through the scope?

25       A.   Yes.    Because he was showing him.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 32 of 129
                                                                             31


 1       Q.   Okay.    So which one do you think -- do you

 2   believe handled it first at the window?

 3       A.   Of course, Daniel.

 4       Q.   Okay.

 5       A.   It was his gun.

 6       Q.   Right.

 7            So he pointed it first, and then he showed

 8   Mr. Nuñez how to do that?

 9       A.   Yes.

10       Q.   Okay.    And when Daniel had it, was he pointing it

11   level, up or down?

12       A.   It was -- I want to say it was both.             Like he

13   would -- just did it -- you know, everybody in there was

14   kind of tipsy, so it was just kind of everywhere.

15       Q.   Okay.    Did you see either one of them actually

16   point it at anybody in particular?

17       A.   No.

18       Q.   So they were kind of, you know, messing with it,

19   going up and down, as you were just showing us?

20       A.   Yes.

21       Q.   And then you said that they were both tipsy.                 How

22   could you tell?

23       A.   Well, from him standing outside his room with the

24   battle of Bacardi.

25       Q.   You're talking about him, being Daniel?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 33 of 129
                                                                           32


 1       A.     Yes.

 2       Q.     All right.

 3       A.     I mean, like he just seemed really happy.            And

 4   then me -- me and Luis, of course.           You know, we had

 5   dinner together, and we had a drink -- or he had some

 6   drinks as well, you know.

 7       Q.     How many drinks did you see Luis have?

 8       A.     Probably like two.

 9       Q.     Okay.     Do you know what he was drinking, by any

10   chance?

11       A.     Wine.

12       Q.     Wine.

13              And had you hung out with Luis before?

14       A.     No.     I mean, we all do conference calls, you

15   know.     Like we get to know each other through conference

16   calls, because of the district manager.            He has to call

17   in all his stores; so that's how we get to know each

18   other on the phone.

19       Q.     Had you ever met Luis in person before?

20       A.     No.

21       Q.     All right.     So that was your first --

22       A.     But through the phone, I -- I met him.

23       Q.     Does the phone show you -- is it one of those

24   conference calls where you can -- it's a video, too, or

25   just on the phone?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 34 of 129
                                                                           33


 1       A.   No.     It's just on the phone.       Yeah.     Like I can

 2   press like pound something, and then it will call him

 3   directly to -- you know, to his store.

 4       Q.   All right.     So would it be fair to say then that

 5   before that night, you had never gone out to dinner with

 6   him --

 7       A.   No.

 8       Q.   -- or had drinks with him?

 9       A.   Yeah.     I've never gone out to dinner with him or

10   had drinks.

11       Q.   All right.     So you have no idea if those two --

12   how those two drinks affected him?

13       A.   No, I don't.

14       Q.   Do you know if he had any drinks before he met up

15   with you at the hotel downstairs?

16       A.   I don't, no.      I don't know if he had any.

17       Q.   Okay.     And you don't remember -- as you testified

18   earlier, you did not remember seeing him and Daniel have

19   a drink in the room either?

20       A.   No, I don't remember.        I don't remember if they

21   drank them or not, because I just poured them and sat

22   down.

23       Q.   All right.     And you weren't exactly paying

24   attention at that point?

25       A.   No.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 35 of 129
                                                                            34


 1       Q.    And so you said earlier that you used the drapes

 2   to get the gun away from the window, correct?

 3       A.    Yes.

 4       Q.    And at the time that you were doing that, was the

 5   screen still on the window?

 6       A.    Yes.

 7       Q.    And was the window still closed, in your

 8   recollection today?

 9       A.    I don't recall if it was closed or open.

10       Q.    All right.    Were you trying to close the

11   window -- I mean, close the drapes, or were you trying to

12   open the drapes?

13       A.    I was trying to gather their attention, like look

14   at your surroundings.       You know, you're pointing a gun

15   outside the window.      Nobody knows if it's real or if it's

16   fake.    You know what I mean?       It's a gun.      It just

17   doesn't look right.

18       Q.    Did you say anything to them verbally, like --

19       A.    Yes, I did.

20       Q.    What did you say?

21       A.    I just said, Look at what you're doing.             You're

22   pointing a gun outside the window.           That's when I grabbed

23   the drapes and pushed the gun away.

24             And they're like, Oh, yeah.         So they were -- they

25   were just like all over the gun.          It wasn't -- I don't
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 36 of 129
                                                                           35


 1   know what their intentions were, but it wasn't to point

 2   it out the window and whatever had happened afterwards.

 3       Q.   All right.     So you did not believe that that was

 4   their intention at the time?

 5       A.   No, I don't believe that.

 6       Q.   All right.     And so you were able to then get

 7   their attention, and they went ahead and put the rifle

 8   away?

 9       A.   Yes.    Um-hmm.    Yes.

10       Q.   Okay.    And did you do anything with the window at

11   that point yourself?       Did you close the actual glass

12   window or open it or anything?

13       A.   No.

14       Q.   Did you close the drapes or open them anymore?

15       A.   No.

16       Q.   So you literally -- and correct me if I'm wrong.

17   Were you just using it as a way to touch the weapon

18   and --

19       A.   Yes.

20       Q.   -- knock it away?

21       A.   Yes.

22       Q.   I need you to do me a favor and wait until I'm

23   finished with my question.

24       A.   Okay.    Thank you.

25       Q.   I'll do the same thing for you when you answer.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 37 of 129
                                                                           36


 1       A.   Sorry.

 2       Q.   All right.       So now the gun is away from the

 3   window -- the rifle.        Then what happens to it?

 4       A.   So like I said, Luis, he kept coming in and out.

 5   And he had to take a phone call.          He said it was his

 6   wife, or --

 7       Q.   Something?

 8       A.   Yeah.    So --

 9       Q.   So let me take you back.

10            I'm sorry.       That was my fault.

11            You did say earlier that his phone kept ringing;

12   is that correct?

13       A.   Yes.

14       Q.   And so who put the gun down -- the rifle?

15       A.   Daniel did.

16       Q.   Where did he -- did he put it back in the case or

17   somewhere else?

18       A.   I don't remember.

19       Q.   During the time that this is happening, right,

20   when Daniel took out the rifle and the two of them are

21   talking about it and handling it, did anyone come

22   upstairs and knock on the -- knock on the door or walk

23   into the room?

24       A.   Yeah.    I believe there was -- they ordered

25   takeout -- well, Daniel did.         I don't know if he was
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 38 of 129
                                                                           37


 1   waiting for another party, like I said.            But he had

 2   ordered takeout.

 3       Q.     All right.     And how do you know that he ordered

 4   takeout?

 5       A.     Because when we were sitting in the room,

 6   somebody came and knocked on the door and they brought

 7   food up.

 8       Q.     Okay.   So someone actually walked up to the room.

 9   Did that person knock or did they just walk in?

10       A.     They knocked but kind of came in as well.

11       Q.     All right.     Was the door just held open by the

12   bar you mentioned earlier?

13       A.     It was open.

14       Q.     Okay.

15       A.     I don't remember if it was by the bar, but I

16   remember it not being closed.

17       Q.     It was not closed.

18              Was it closed at any time while you and Luis were

19   in there?

20       A.     No, it wasn't closed.      I mean, like if that bar

21   just had it open that much, it -- I mean, it was never

22   closed.     It was never -- yeah, it was never a closed

23   door.

24       Q.     So, now, this person, was it a man or a woman

25   that delivered the food?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 39 of 129
                                                                             38


 1       A.   It was a male.

 2       Q.   And so you believe that he knocked and then went

 3   in as he knocked, because the door was partly open?

 4       A.   Yeah.    And Daniel met him at the door.

 5       Q.   Okay.    And could you see that person, what they

 6   were doing or what they were saying or anything?

 7       A.   I just remember them having a bag of food.

 8       Q.   All right.     So what did Daniel do once that

 9   person came in with the food?

10       A.   He signed for it, and then we just went on about

11   our conversation.      Like they just dropped it off.

12       Q.   Was there anything unusual about Daniel?              Was he

13   acting weird or was he acting --

14       A.   I never met him before.         That was my first time.

15       Q.   Okay.

16       A.   So I don't know his character.

17       Q.   Were you paying close attention to his

18   interaction with the delivery person?

19       A.   Yeah.    I always pay very close attention.            I

20   observe everything, really.

21       Q.   So you remember him just signing for the food.

22   And then did that person then leave?

23       A.   Yes.

24       Q.   In your interaction with Daniel during this

25   period of time up until this individual came to deliver
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 40 of 129
                                                                           39


 1   food, you said earlier that he seemed intoxicated, maybe?

 2       A.   Well, yeah.     Like happy.      Like he was just

 3   like -- I don't know.       I wouldn't be able to stand

 4   outside my room and be like welcoming people, you know.

 5   I just thought that was kind of funny.

 6       Q.   Okay.    Could you smell alcohol on him?

 7       A.   Yeah.

 8       Q.   And did he speak in any way that made you think

 9   that he was drunk or that he was very intoxicated or no?

10       A.   He just mentioned that he was tipsy.

11       Q.   Okay.    So he said it to you?

12       A.   Yeah.

13       Q.   Was he slurring his words?

14       A.   I don't remember.

15       Q.   Did he walk like he was intoxicated?

16       A.   Well, he was standing outside his room, so he

17   didn't walk that much, you know.

18       Q.   But in the room, as he's walking around a little

19   bit, did he seem like he was stumbling around or

20   anything?

21       A.   No.

22       Q.   Did he seem confused by anything, or --

23       A.   No.

24       Q.   As far as when you talked to him or he and

25   Luis -- did he seem like unable to understand what's
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 41 of 129
                                                                           40


 1   going on?

 2       A.   No.

 3       Q.   So, now, this person -- the delivery person

 4   leaves, correct?

 5       A.   Yes.

 6       Q.   And what happened next?         Did anyone else come

 7   upstairs to that room?

 8       A.   No.

 9       Q.   You don't remember anybody coming up at all

10   during the time you were in except for him, correct?

11       A.   Yes.

12       Q.   So is Luis inside or outside when the delivery

13   comes in?

14       A.   He's inside.

15       Q.   And was he on the phone or what was he doing?

16       A.   Yeah.    He was on his phone as well.           Like I don't

17   know if he was texting or -- he just seemed frustrated.

18       Q.   Was he sitting? standing? walking?            What was he

19   doing?

20       A.   No, he was sitting.        We were sitting at the

21   table.

22       Q.   Okay.    Is there a table in there with like two or

23   three chairs or something?

24       A.   Yes.

25       Q.   So Luis was sitting at the table on the phone.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 42 of 129
                                                                            41


 1   Daniel was getting the food.         And where were you?        Were

 2   you at the table too?

 3       A.   Yeah.    I had gone up.      You know, like I just was

 4   trying to make it seem like, Come on, let's hurry up,

 5   let's go back to our room.        I want to go to school

 6   tomorrow, so we can wrap this up.

 7       Q.   Did you say that to Luis at all?

 8       A.   I lifted my eyebrows like hurry up, but I

 9   wasn't -- I didn't tell him directly.

10       Q.   Did you at any point use the restroom or go

11   inside the bathroom?

12       A.   Yeah.    That's where the glasses were, because I

13   remember Daniel saying, Oh, they're not in the bathroom,

14   but they're like on the sink, if you can pour those.

15       Q.   Okay.    So did the room have a separate bathroom

16   and a little sink area where you can wash your hands --

17   like a toilet and then a sink area?

18       A.   Yes.

19       Q.   Okay.    And so you did not go fully into the

20   bathroom.   Is that what you're saying?

21       A.   Yeah.    I just was -- I just seen the bottle,

22   where he had put it.       And I just did what they asked me

23   to do, so we can hurry up and leave.

24       Q.   All right.     How long did that take you, do you

25   think, to go in and grab the glasses and come out?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 43 of 129
                                                                              42


 1       A.    Like a second.

 2       Q.    All right.    Did you at any point use the bath- --

 3   you know, go inside and shut any doors or anything?

 4       A.    No.

 5       Q.    All right.    So pretty much the rest of the time,

 6   you stayed in the room?

 7       A.    Yes.

 8       Q.    So you were able to see and hear what was

 9   happening?

10       A.    Yes.

11       Q.    Okay.   So after the delivery person left, now --

12   so Daniel has food.      All three of you are still in the

13   room.    What happens next?

14       A.    We were just talking.       And Daniel is like, Oh, I

15   have to take this call.        Or, I mean, Luis was like, I

16   have to take this call, I have to take this call.               So he

17   -- go ahead.

18       Q.    Let me stop you there for a second.

19             But you said the three of you were talking.                 Were

20   you still talking about the rifle and all that or no?

21       A.    No.

22       Q.    Did Daniel tell you why that rifle was there or

23   what he used it for or no?

24       A.    Yeah.   He said that he had a business that he

25   would kill rodents, like stuff that was major that you
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 44 of 129
                                                                            43


 1   couldn't catch like in the malls or in the Walmarts or

 2   Targets and stuff like that, like birds or rodents and

 3   stuff like -- that's what his rifle was for.

 4       Q.   All right.     And --

 5       A.   He was on a business trip as well, I guess.

 6       Q.   All right.     I was going to ask you if he told you

 7   was he there for.

 8            So he was on a business trip, and then he used

 9   this pellet rifle -- or did you understand what that

10   means, that it's a pellet?

11       A.   Yes.

12       Q.   What was that?

13       A.   That it doesn't have like bullets.            Like it's

14   just different kind of bullet, like not to harm you,

15   like, you know, I don't know.         I really don't understand

16   any of that gun stuff.

17       Q.   While the three of you were sitting in that room,

18   was the TV on, by any chance?

19       A.   Yes.

20       Q.   Was it loud, normal or on low volume?

21       A.   It was like on mute, I want to say.             Or on -- it

22   was on a game.

23       Q.   Oh, okay.

24       A.   He was playing a game, so I guess he paused it.

25       Q.   All right.     So nothing was playing on the TV?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 45 of 129
                                                                           44


 1       A.     No.     It was just on pause, I guess.

 2       Q.     So there was no noise coming from the TV?

 3       A.     There was noise but it was on pause.           You know,

 4   like the instrumental pause, I guess -- I don't know --

 5   for a game.

 6       Q.     But was that -- was it -- again, was it loud or

 7   low or normal?

 8       A.     It wasn't -- it wasn't loud but I can hear it.

 9       Q.     So it wasn't interfering with your conversation?

10       A.     No.

11       Q.     Was there any music on aside from what was the

12   way music --

13       A.     No.

14       Q.     Were the three of you kind of loud when you were

15   talking?     You know, how sometimes when people drink --

16       A.     Yes.     Yeah.

17       Q.     So who was the loudest, if you can remember?

18       A.     Luis.

19       Q.     So Luis had a loud voice?

20       A.     Yeah.     He was just outgoing.     That's just his

21   personality.        He's just loud all the time.

22       Q.     All right.       So he was the loudest.     And then who

23   was second loudest, you or him?

24       A.     Probably Daniel.

25       Q.     And so were there a lot of voices that could be
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 46 of 129
                                                                           45


 1   heard clearly in that room?

 2       A.   Just ours.

 3       Q.   Could you hear any noise coming from the other

 4   rooms or the hallways?

 5       A.   No.

 6       Q.   So then you're sitting around talking, and you're

 7   talking about work or whatever you guys are talking

 8   about.   Then what -- then -- I'm sorry.

 9            Then you said Luis had to take a call, correct?

10       A.   Yes.

11       Q.   And what did he do to take that call?             Did he

12   take it right there in the room?

13       A.   He just like -- I don't know, because he kept

14   getting up and pacing around; so I just assumed he was

15   going to pace around again.         But he grabbed his phone,

16   and he was like, Okay, I got to take this out.              So he

17   just like walked out of the room and left me there.

18            And I was just like, Okay, so I just sat right

19   there.   And I was going to get up and get ready to leave

20   as well, as soon as he like left a minute before I was

21   going to leave.

22       Q.   Okay.

23       A.   And then that's when Daniel got into a

24   conversation with me.

25       Q.   Okay.    Were you still at the table, the same
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 47 of 129
                                                                           46


 1   table you were at?

 2       A.     I wanted -- I got up too.        And I was like -- I

 3   think he knew that I felt uncomfortable being there by

 4   myself, so then he like started getting in a conversation

 5   with me.     But I don't remember if I was at the table or

 6   if I sat on the bed as well.

 7       Q.     Did Daniel eat the food that was brought in?

 8       A.     I don't recall.

 9       Q.     Okay.     Did you eat any of it?      Did he offer you

10   any of his food?

11       A.     No.     I had my own food.

12       Q.     Okay.     Oh, that's right, because you had the

13   pizza and the wings.

14              Did you and Luis eat in that room -- in Daniel's

15   room?

16       A.     I -- I didn't.

17       Q.     Okay.

18       A.     I don't recall if he did.

19       Q.     He, meaning Luis?

20       A.     Yes.

21       Q.     And you don't remember if Daniel ate, correct?

22       A.     I don't recall, no.

23       Q.     Okay.

24       A.     I just remember that the food was delivered.

25       Q.     All right.     So, now, the last thing that you said
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 48 of 129
                                                                           47


 1   about the room was that Mr. Nuñez -- Luis Nuñez had left

 2   the room with the phone, correct?

 3       A.     Yes.

 4       Q.     Do you know if he shut the door?          I know you said

 5   earlier that door was never shut.

 6       A.     Um-hmm.

 7       Q.     He did not shut it behind him?

 8       A.     No.     He just walked out.

 9       Q.     All right.     And could you hear him in the hallway

10   talking on the phone?

11       A.     Yeah.     He was very loud, but then I couldn't hear

12   him anymore.        I guess he walked away.

13       Q.     So outside the door, you could hear him.            But

14   after he walked away from the door, you couldn't hear him

15   anymore?

16       A.     Yes.

17       Q.     Even with the door opened?

18       A.     Yes.

19       Q.     Did you say then you moved to the bed to sit,

20   from the table?

21       A.     No.     I don't remember if I was sitting at the bed

22   first or then I moved to the table.           I just remember I

23   was feeling uncomfortable because I was there by myself,

24   and I didn't want it to look that way.            So I was trying

25   to not be rude.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 49 of 129
                                                                           48


 1                And I should have just said, Okay, I'm leaving.

 2   But I didn't know how, because I was -- I had already

 3   felt like Luis was being rude.          So then I was like --

 4   didn't want to follow him being rude as well, so I just

 5   stayed right there.        But he said he'd come right back, so

 6   I waited.

 7          Q.    So he actually said, I have to take this call

 8   out?

 9          A.    He said, I'll be right back, yeah.

10          Q.    Right.   But I'll be outside -- I'll be right

11   back.       Okay.

12                So now it's you and Daniel, and you guys are

13   having a conversation.        And how -- well, let me take you

14   back for just one second.

15          A.    Okay.

16          Q.    How long would you say you and Mr. Nuñez were in

17   the room with Daniel before Luis, Mr. Nuñez, left for

18   that last phone call?

19          A.    I want to say it was more than like a half an

20   hour.       But mine and Daniel's conversation was probably

21   like five to eight minutes tops, that I was having a

22   conversation with him in the room.

23          Q.    All right.   So your recollection is that it would

24   be around half an hour that the three of you were in the

25   room together, correct?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 50 of 129
                                                                           49


 1       A.     Yeah.   Half an hour to 45 minutes.

 2       Q.     Oh.

 3       A.     It wasn't an hour.

 4       Q.     Okay.   But it was quite a lengthy period of time?

 5       A.     Yes.

 6       Q.     All right.   And then after Luis left, you were in

 7   there for another eight-to-ten minutes, did you say?

 8       A.     Yes.

 9       Q.     Okay.   So you were still having this

10   conversation.

11              Did you ever hear anything coming from the

12   hallway:     any screaming or yelling or anybody saying

13   anything to you?

14       A.     No, I didn't.

15       Q.     All right.   So now you're having a conversation.

16   What happened next?

17       A.     The phone rings.

18       Q.     Okay.

19       A.     And then that's when Daniel tells me that the

20   Mesa police wants me to be -- to come out of the room.

21       Q.     How many times did the phone ring, if you

22   remember?

23       A.     Once.

24       Q.     Did he pick it up right away?

25       A.     Yes.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 51 of 129
                                                                           50


 1       Q.     All right.     Did you make any phone calls from

 2   that room using his room phone that night?

 3       A.     No.

 4       Q.     So the phone rang once is your recollection,

 5   right?

 6       A.     Yes.

 7       Q.     And he picked up the phone.        Could you hear the

 8   person on the other line?        I mean, on the other end.

 9       A.     No.     No.

10       Q.     So you could only hear what Daniel was saying?

11       A.     Yes.     I remember just seeing the red little dot

12   that's on the hotel phones.

13       Q.     Oh, okay.

14       A.     It lit up.

15       Q.     Okay.

16       A.     And that's when he was saying that I need to go

17   outside.

18       Q.     Okay.     And did he say anything about himself, or

19   he just said you needed to go out of the room?

20       A.     He was like puzzled by it.        He was like, Um, you

21   have to step outside.        They want you to step outside.

22   And I was like, Hey.        He was like, The Mesa police wants

23   you to step outside.

24       Q.     Okay.

25       A.     So I was like, Okay.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 52 of 129
                                                                           51


 1       Q.    All right.    So what did you do when he said that?

 2       A.    I got my stuff and I stepped outside.

 3       Q.    What's your stuff?

 4       A.    Like my purse.     I think I left my jacket on the

 5   chair.

 6       Q.    Okay.

 7       A.    My stuff, like my food and my purse.            And I

 8   walked outside.

 9       Q.    All right.    So did you grab your food or leave it

10   there?    I'm sorry, what did you say?

11       A.    I remember grabbing my purse and my food.

12       Q.    Okay.   Was your food -- did you put that in your

13   purse, by any chance, or do you remember?

14       A.    I probably put my wings in my -- in my purse,

15   because I have a pretty big duffel bag.

16       Q.    A what bag?

17       A.    It was like one of those big bags that you can

18   just -- it's called a hippy bag or something.              I don't

19   know.    It was just a big black bag.

20       Q.    Hippy bag, is that what you called it?

21       A.    Yeah.   A shoulder bag.

22       Q.    All right.    So it was very big --

23       A.    Yeah.

24       Q.    -- and you can put a lot of things in there?

25       A.    Yes.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 53 of 129
                                                                           52


 1       Q.    So your recollection is that you had a jacket

 2   that you left behind, right?

 3       A.    Yes.

 4       Q.    And that you probably, or pretty sure, you

 5   grabbed the wings --

 6       A.    Yes.

 7       Q.    -- and put them in a big bag, which is your

 8   purse, correct?

 9       A.    Yes.

10       Q.    All right.     Did you have anything else out there,

11   or -- what did you do with your cell phone?

12       A.    I prob- -- it was probably in my purse as well.

13       Q.    Okay.     And so then you -- did you put your purse

14   on your shoulder?       Did you carry it in the crook of your

15   arm or where -- or on your hand?          Do you remember?

16       A.    I don't remember.

17       Q.    How do you normally carry it?

18       A.    Excuse me?

19       Q.    How do you normally carry it?          On your shoulder?

20       A.    On my shoulder.

21       Q.    So you walked out with it.

22             And was Daniel still on the phone, or had the

23   phone in his hand, by any chance, or do you remember?

24       A.    No.     He -- I just walked out.       I didn't look

25   back.    I just kept going forward.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 54 of 129
                                                                           53


 1       Q.   All right.     So when he said to you -- you know,

 2   when he called -- before he talked to you, did he already

 3   hang up with the person on the phone?

 4       A.   Yes.

 5       Q.   So it was a very short conversation; is that

 6   right?

 7       A.   Yes.

 8       Q.   So you heard him say -- did you hear -- did you

 9   hear what he was saying to the person, except looking

10   puzzled and going, Yes?

11       A.   No, I don't.

12       Q.   Okay.     So he hung up the phone, and that's when

13   he told you what it is you said he told you?

14       A.   Yes.

15       Q.   So then you grabbed your things.

16            And did you see what he was doing after he hung

17   up the phone?

18       A.   No.     Like I said, I didn't look back.          I just

19   looked forward and just went.

20       Q.   Do you know where the BB rifle -- the pellet

21   rifle was?

22       A.   No, I don't.

23       Q.   Do you remember seeing any other weapons in the

24   room?

25       A.   No, I don't.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 55 of 129
                                                                           54


 1          Q.     Were there any other cases -- musical instrument

 2   cases like the other one?

 3          A.     No.     There was duffel bags.   I mean, it looked

 4   like another party was staying with him.

 5          Q.     Okay.     So as you were walking out, did you turn

 6   your back to him to leave?

 7          A.     Yeah.     I just got up and -- I didn't look back at

 8   him.        I just walked out.

 9          Q.     And so you -- was the door still open?

10          A.     I remember it not being closed all the way, so I

11   had to like kind of open it and then walk out, because it

12   wasn't closed all the way.

13          Q.     All right.     Now, you had a room similar to his,

14   as you said?

15          A.     Yes.

16          Q.     And, also, in that hotel room that you occupied,

17   when you opened the door, did it shut by itself, unless

18   there was something -- unless there was a bar or a

19   prop -- something propping it open?

20          A.     No.

21          Q.     They don't close by themselves?

22          A.     Yeah, they close by themselves automatically.

23          Q.     So whenever you leave a hotel room -- in that

24   hotel when you left your room, it would like shut,

25   correct?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 56 of 129
                                                                           55


 1       A.     Yes.

 2       Q.     Did you have to pull it, though, to close it all

 3   the way?

 4       A.     Yeah.   To make sure that, yeah, it was closed

 5   properly.

 6       Q.     All right.     So, now, you had to pull the door

 7   completely open?        Is that what --

 8       A.     Well, I mean, like -- I -- I remember it wasn't

 9   closed.

10       Q.     Okay.

11       A.     So when I did walk out -- it just happened so

12   fast.     I was just like wondering why the Mesa police was

13   wanting me to walk out, you know.           So I don't even

14   remember opening or closing the door.            I just remember

15   that it was never closed.

16       Q.     Okay.   And then you walked out of the door,

17   correct?

18       A.     Yes.

19       Q.     Was that room at the end of the hallway or in the

20   middle or three-quarters?        Where was it?

21       A.     It was at the end.

22       Q.     At the very end of the hallway close to the

23   elevator, as we established before?

24       A.     Yes.

25       Q.     So when you walked out, did you turn left or
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 57 of 129
                                                                            56


 1   right?

 2       A.     I turned left.

 3       Q.     Okay.     Could you see, or did you know where

 4   Daniel was at that point?

 5       A.     No.     Like I said, I just went forward.        I didn't

 6   look back.

 7       Q.     Were you scared, nervous, calm?

 8       A.     Of course I was scared.       I was scared.

 9       Q.     You were scared.     All right.

10              Why were you scared?

11       A.     Because when you get a call like with somebody

12   that you don't know and they're telling you that Mesa

13   police is standing outside there and they you to walk

14   out, I was wondering, I'm in trouble or what did I do?

15   So, yeah, I was scared.

16       Q.     So when you walked out of the room, did you

17   expect someone from the Mesa Police Department to be

18   outside of the room or where?

19       A.     Yeah.     Well, that's what he said.       He said,

20   They're waiting for you outside -- you know, to come

21   outside.     So when I did go outside of the room, they were

22   already standing there.

23       Q.     Was it your expectation that someone would be on

24   that floor, or did you think he meant outside, like

25   outside in the open air?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 58 of 129
                                                                                 57


 1       A.   Yeah.    I thought he meant like outside in the

 2   open air.

 3       Q.   So you were getting ready to like leave the

 4   building or something?

 5       A.   Yeah, that's what I felt.

 6       Q.   All right.     So you had your purse with you.               Did

 7   you have -- did those hotel rooms -- did they have a key,

 8   or did they have a keycard that you used?

 9       A.   It was a keycard.

10       Q.   Ones that you swipe down and the light turns

11   green, et cetera?

12       A.   Yes.

13       Q.   Okay.    And was that in your purse at all times?

14       A.   Yes.

15       Q.   All right.     So, now, you walked out with the

16   purse.   You turned left.       So now are you in the hallway

17   pretty much?

18       A.   Yes.    I didn't get very far, yes.

19       Q.   How come you didn't turn to go to the elevator,

20   or were you heading there?        I don't know.

21       A.   Me, 'cause right when I walked out, they were

22   like, Get on the floor.

23       Q.   Okay.    Was the elevator that you got off of with

24   Luis, was that close to -- you know, close to where you

25   were turning?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 59 of 129
                                                                           58


 1       A.   It was like caddy corner, so like this is me.

 2   Here is the elevator.       And then this is where I turned

 3   left, and they're all right here.           So the elevator is

 4   that way (indicating).

 5       Q.   Okay.

 6       A.   And I turned left (indicating).

 7       Q.   All right.     Why didn't you go towards the

 8   elevator, if you know?

 9       A.   Well, from my blind side, there's like all kinds

10   of men standing in black.        And then when I look that way,

11   then they're telling me to get on the floor.              I just

12   followed protocol, because they're in uniforms, you know.

13       Q.   Okay.    So you saw the men, what you assumed were

14   police officers then --

15       A.   Yes.

16       Q.   -- from the side of your vision there?

17       A.   Yes.

18       Q.   Okay.    And so then you decided you better head

19   that way, correct?

20       A.   Yes.

21       Q.   All right.     And what did they look like?           What

22   were they doing when you first saw them?

23       A.   They were just all in black.

24       Q.   Okay.

25       A.   And they had their guns pointed at me.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 60 of 129
                                                                               59


 1       Q.     Okay.     And how many guns, if you remember?

 2       A.     I want to say that there was -- I don't know.              I

 3   was just really scared, so I -- I want to say there was

 4   four on their knees and four behind them.

 5       Q.     Okay.     And they all had weapons pointed at you?

 6       A.     Yes.

 7       Q.     Okay.     So there were six people with weapons

 8   pointing at you at the time?

 9                       MR. PICCARRETA:    Objection, Your Honor.

10   Leading.

11                       THE COURT:   Sustained.

12   BY MS. CHARBEL:

13       Q.     How many were there altogether?

14       A.     I don't remember.

15       Q.     You said there were four and then two?

16       A.     No.     I want to say there was like an equal

17   amount, four and four.        I want to say that.

18       Q.     All right.     Let me see if I can understand you.

19   Four and four what?

20       A.     Men.

21       Q.     Okay.     Why are there four and then four, if you

22   could explain that.

23       A.     Like there was four on their knees, and then four

24   standing behind him.

25       Q.     Oh, okay.     All right.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 61 of 129
                                                                           60


 1          A.   Like three on their knees and four standing

 2   behind them.       I don't know.

 3          Q.   And do you remember if they all had weapons or

 4   not?

 5          A.   Yes, they did.

 6          Q.   All right.   Did any of them use any kind of

 7   lights, flashlights --

 8          A.   Yes.

 9          Q.   -- pinpoint lights?

10               What were they, if you could describe those?

11          A.   I don't know.    They were just red dots like all

12   over me. (Indicating.)

13          Q.   So they had red dots.     You just pointed to your

14   forehead.      On your head as well as your chest area?

15          A.   Yes, I --

16                      MR. PICCARRETA:     Excuse me, Your Honor.

17   Leading.

18                      THE COURT:     Hang on.   Hang on.     The

19   objection's overruled.        Next question.

20               Ladies, slow down, please.

21                      MS. CHARBEL:     All right, Judge.

22   BY MS. CHARBEL:

23          Q.   All right.   So you pointed to your head.           Was

24   there a red dot on your head?

25          A.   I don't know.    I just remember just looking down,
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 62 of 129
                                                                           61


 1   and there was just dots.

 2          Q.     So there were dots all over the rest of you?

 3          A.     Yes.

 4          Q.     And what did those dots mean to you, if you know?

 5          A.     Red.   I don't know.    They were in red, so I don't

 6   know.        Red's always been like a bright color to me for

 7   danger, hazards.           I don't know.

 8          Q.     How did you feel at that point?

 9          A.     Very shaken, shaky, scared.     Like I feel right

10   now.        I'm scared right now.     I don't like to -- I try to

11   block out that day.

12          Q.     All right.     So what was the first thing that you

13   heard from those gentlemen?

14          A.     To get on the floor and crawl to them, put my

15   hands up in the air.

16          Q.     So the first thing that you heard was somebody --

17   like one voice or more than one voice?

18          A.     One voice.

19          Q.     And then that person said what?

20          A.     To fall to my knees and put my hands up and then

21   to crawl to them.

22          Q.     So they said, Get on your knees, and --

23          A.     With my hands up.

24          Q.     With your hands up.

25                 And then to crawl towards them?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 63 of 129
                                                                               62


 1       A.   Yes.

 2       Q.   Could you see where Daniel was at this point?

 3       A.   No.     I was just worried about myself.

 4       Q.   Okay.     And were you looking at them the entire

 5   time they were talk- --

 6       A.   Yes.

 7       Q.   Could you tell who was saying what -- one of the

 8   standing men or the ones crouched?

 9       A.   No.     I don't recall, because I don't remember if

10   one of them had their face covered or three of them.                  I

11   don't remember.      I just remember it happened so fast.

12       Q.   So your recollection today, is there might have

13   been one or more with their faces covered?

14       A.   Yes.     There might -- I don't recall because I

15   was -- I was just so scared.         I didn't want to look at

16   them or do something wrong where my life was going to be

17   taken as well.

18       Q.   Okay.     You just said that you thought maybe

19   somebody's face was covered, one or more of them?

20                     MR. PICCARRETA:      Objection, Your Honor.

21   Leading and asked and answered.

22                     THE COURT:    Hang on.     I think it's been

23   asked and answered.      Let's move on, please.

24   BY MS. CHARBEL:

25       Q.   Okay.     So then you said you didn't want your life
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 64 of 129
                                                                           63


 1   to be taken as well.          So did you get on the ground, as

 2   they said -- the person said?

 3       A.     Yes.     Um-hmm.    Yes.     Sorry.

 4       Q.     Did you have anything on your hands, like a watch

 5   or a bracelet or rings or anything?

 6       A.     No.

 7       Q.     Okay.     So then what happened to your purse?

 8       A.     I left everything right there.          When I crawled to

 9   them, I just dropped everything.

10       Q.     All right.     So when they said, Get on the ground,

11   is that when you dropped your purse?

12       A.     Yes.

13       Q.     Okay.     You dropped your purse, and then you were

14   on your knees with your hands up; is that correct?

15       A.     Yes.

16       Q.     All right.     Like up high in the air?        Can you

17   show us.

18       A.     I just went like this (indicating).

19       Q.     All right.     With your elbows bent a little bit or

20   all the way up?

21       A.     I don't remember.          I don't recall.

22       Q.     What were you wearing at the time:           pants?

23   shorts? a skirt?

24       A.     Pants.

25       Q.     Okay.     And were you wearing a long-sleeve or a
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 65 of 129
                                                                                64


 1   short-sleeve shirt?

 2         A.    I don't really -- it was a shirt.         It was like

 3   one of those off-the-shoulder shirts, but it was a

 4   short-sleeve one.

 5         Q.    All right.    And did you have anything else in

 6   your hands besides your purse?

 7         A.    No.

 8         Q.    And so now you're on your knees with your hands

 9   up.     And what's next?     What did you do next?

10         A.    I just did what they asked me to do:          crawl to

11   them.      And then immediately I got handcuffed and like was

12   taken to the end of the hallway.

13         Q.    All right.    So how -- if you remember -- how far

14   in the hallway were they:        towards the end of it?         the

15   middle of it?

16         A.    They were pretty close to his door as well.               So

17   like right when I turned left, they were like maybe

18   four feet away from me.

19         Q.    Four feet?

20         A.    Maybe.    I want to say.    I don't know.      It was

21   pretty -- maybe two, four.        I don't know.       It was pretty

22   close.

23         Q.    Okay.    Were they as far as I am to you right now?

24         A.    Yes.

25         Q.    When you first saw them and heard them?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 66 of 129
                                                                                65


 1       A.   Yes.

 2       Q.   Okay.     And so when they asked you to -- when you

 3   were asked to crawl towards them, how did you crawl?                  On

 4   all fours or just on --

 5       A.   Yes.

 6       Q.   So when your hands are up and they said, Crawl

 7   towards us, did you --

 8       A.   I put my hands down, yes, and then crawled.

 9       Q.   So you put your hands down, and you were already

10   on your knees and you crawled.          How many steps did you

11   take, for lack of a better word?

12       A.   I don't know.      I don't recall how many steps.

13   But I just remember somebody grabbed me by the back --

14       Q.   Okay.

15       A.   -- with my hands behind me and handcuffed me.

16       Q.   All right.     So were you still facing them when

17   this happened?

18       A.   No.

19       Q.   So when someone grabbed you, you were not?

20       A.   No.     I -- they just took me --

21       Q.   Okay.

22       A.   -- towards the end of the hall for me to look

23   straight.

24       Q.   I'm sorry.     I don't think you understood me.

25            But when you were crawling to them, did somebody
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 67 of 129
                                                                           66


 1   say, Stop, or how did you know to stop?

 2         A.   Yes, they told me to stop.

 3         Q.   And were your hands still up in the air, or were

 4   they down?

 5         A.   They were down, because I was crawling.

 6         Q.   Okay.     So did someone then come behind you, or

 7   did you turn around?

 8         A.   Someone came behind me.

 9         Q.   All right.     So you were still facing the original

10   seven or eight people that you said were there?

11         A.   Yes.

12         Q.   All right.     Was it one of the officers or who was

13   it?    Do you know?

14         A.   Yes.     It was an officer.

15         Q.   So an officer walked behind you, correct?

16         A.   Yes.

17         Q.   All right.     And how did he grab you -- or she?

18         A.   From the side.     He grabbed me from my arm -- from

19   behind me.        Like he wasn't in front of me.

20         Q.   So your left arm?

21         A.   Yes.     And then he just like picked me up and then

22   put my arms behind me and handcuffed me and walked me

23   towards the end of the hall (indicating).

24         Q.   Okay.     So when this person stepped behind you and

25   grabbed your arm, did he then lift you to stand up at the
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 68 of 129
                                                                           67


 1   same time?

 2       A.    Yes.

 3       Q.    Okay.   And then did he walk you away, or did he

 4   handcuff you there first?

 5       A.    He was handcuffed -- he handcuffed me and then

 6   lifted me went away.

 7       Q.    Oh, okay.    So he handcuffed you first, while you

 8   were still on your knees, and then he stood you up and

 9   took you around?

10       A.    Yes.

11       Q.    All right.    When he took you around, where did he

12   take you?

13       A.    To the end of the hall.

14       Q.    All right.    So there was still some hallway

15   behind the individuals there?

16       A.    Yes.

17       Q.    And so now you're in handcuffs and you're being

18   walked.     Were you seated so that you were facing them, or

19   did you have your back to them?

20       A.    I had my back towards them and then I turned

21   around.     But he was like paying attention to what they

22   were doing --

23       Q.    All right.    So he was --

24       A.    -- trying to pay attention to me as well.

25       Q.    Okay.   So when he first walked you away, did you
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 69 of 129
                                                                               68


 1   sit down or were you on your knees or were you standing?

 2       A.   I was on my knees.

 3       Q.   So did he do that, or did you get down on your

 4   knees by yourself?

 5       A.   No.     He was like -- like if he wanted me to get

 6   on my knees.

 7       Q.   All right.

 8       A.   Like right when he took me down the hall and then

 9   where we got to -- where he wanted me to be, like he kind

10   of like nudged -- nudged me to go down, like just to get

11   on my knees.      And then he's like just, Sit right there.

12       Q.   Okay.     So at that time, was your back turned to

13   them?

14       A.   Yes.

15       Q.   So you couldn't see what they were doing or

16   anything?

17       A.   No.     But then I turned around.

18       Q.   All right.     But at that first moment, you could

19   not, correct?

20       A.   Yes.     I just -- I -- after that, I didn't care

21   what he had said because I just -- I don't know.               I just

22   went into another state of mind.          I was just scared.          I

23   just didn't know what to do.

24       Q.   All right.     So when you were first -- you said

25   your back was turned to them.         Could you hear anything or
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 70 of 129
                                                                           69


 1   no?

 2         A.   Of course.

 3         Q.   So you could still hear them, but you could not

 4   see for a little bit of time?

 5         A.   Yes.

 6         Q.   So then did you then say you turned around, or

 7   did I miss that?

 8         A.   No, I turned.    I turned around.

 9         Q.   All right.    Why is it that you turned around to

10   face them?

11         A.   Because I wanted to see what was going on.

12         Q.   So you were still -- were you still on your knees

13   at that point?

14         A.   Yes.

15         Q.   So you turned around, and you're looking at them.

16   And where was the officer who had brought you to that

17   spot?

18         A.   He was standing right there.

19         Q.   Okay.    What do you mean by standing right there:

20   next to you? in front of you?

21         A.   Yes.    He was standing next to me.

22         Q.   Right next to you.     All right.

23              And where was his attention, if you know?

24         A.   It was on me and it was on them as well.            He

25   wanted -- I guess, he was trying to see -- see both.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 71 of 129
                                                                           70


 1       Q.   So now you're in handcuffs and you're sitting

 2   next to the officer.         Did he say anything to you, this

 3   particular officer standing next to you?

 4       A.   Yeah.     They -- they were all like kind of rude.

 5   You know, like they were just --

 6       Q.   But was he saying anything to you in particular

 7   at that time?

 8       A.   I -- I just remember yelling.           I was -- I was

 9   like, didn't understand and he just told me to shut.

10   Like just to be quiet.

11       Q.   So were you yelling or was he?

12       A.   I was.     I was.     I didn't understand why I was

13   being handcuffed.      I didn't understand any of it,

14   actually.

15       Q.   What did you yell?

16       A.   I was just yelling at him like, Why is this

17   happening?      What did I do?     Like I had a lot of

18   questions.      And we hadn't gotten to that part, where that

19   had happened.

20       Q.   Yeah.     Right.     So in the beginning --

21       A.   But I was mad and confused.

22       Q.   So then you were directing it to him?             Like, I

23   don't understand why I'm here.          Why am I in handcuffs?

24       A.   Yes.

25       Q.   Okay.     So he told you to shut up at that time?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 72 of 129
                                                                           71


 1          A.     Yes.

 2          Q.     All right.    And so what happ- -- what's the next

 3   thing that you remember happening after he said that to

 4   you?

 5          A.     Well, then like they were asking Daniel to come

 6   out.        And I -- I don't know.     Like it just happened so

 7   fast.

 8                 He -- he came out.     And I remember them saying

 9   that -- for him to do the same thing.            So when he did, I

10   guess his shorts were falling down, because he was

11   wearing basketball shorts.

12                        MR. PICCARRETA:     Excuse me, Your Honor.

13   Could we have the question answered, as opposed to a --

14                        THE COURT:     No, I'll let the witness finish

15   her answer.

16                 Go ahead.    Finish your answer.

17                        THE WITNESS:     So as he was crawling out, I

18   guess his shorts were falling down because of the

19   material of his basketball shorts and trying to crawl

20   with your hands up this way (indicating).             I mean, out of

21   reaction, you're going to try to pull up your shorts and

22   he -- they -- they shot him.

23   BY MS. CHARBEL:

24          Q.     So were you watching all this happening?

25          A.     Bits and pieces, yes.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 73 of 129
                                                                           72


 1       Q.   Could you see from between the officers, or was

 2   it pretty clear?

 3       A.   Yeah, I'd say it was pretty clear.

 4       Q.   How far away would you say you were to the

 5   officers?

 6       A.   I don't recall.       It was -- it was just right

 7   there.   Like maybe where I'm at to past those double

 8   doors.

 9       Q.   Okay.    That's your recollection as to where the

10   officers were?

11       A.   Yes.

12       Q.   And could you tell how far away Daniel was at the

13   time that he was shot from them or anything?

14       A.   I don't recall.

15       Q.   So you heard them saying things to him, and then

16   your recollection is he was trying to grab at his shorts

17   or something when he was shot?

18       A.   Yes.

19       Q.   Did you see him get shot?

20       A.   Yes.

21       Q.   Do you know how many times he was shot?

22       A.   No.

23       Q.   Do you even remember hearing the shots

24   themselves?

25       A.   Yeah.    But like I said, it just -- it happened so
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 74 of 129
                                                                               73


 1   fast.    Like I --

 2       Q.    Do you remember hearing Daniel say anything?

 3       A.    Yes.

 4       Q.    What did he say?

 5       A.    Please don't shoot me.

 6       Q.    Was that before, or how far before he was shot,

 7   if you know?

 8       A.    Yeah.     Like they were like -- I guess they were

 9   trying to get him to come out, and he just didn't

10   understand, I guess, like I didn't understand.              -

11                      MR. PICCARRETA:     Excuse me, Your Honor.         I

12   object to the witness testifying to state of mind of

13   another person.

14                      THE COURT:   Speculation.      The answer as to

15   what she thought he was thinking is stricken.

16             Next question.

17   BY MS. CHARBEL:

18       Q.    So what else did you -- did you hear him say

19   anything else besides, Please don't shoot me?

20       A.    No.     He was just like crying for his life.

21       Q.    So he was crying for life -- for his life, and

22   then he was shot.       And then what happened right after, if

23   you recall?

24       A.    The officer that told me to shut up picked me up

25   like by my right -- yeah, my right arm.            And he was
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 75 of 129
                                                                              74


 1   pretty -- he was pretty rude about it.            Like, I mean, I

 2   was already hurting.       I was already scared.         I was

 3   like -- so then they take me down.

 4       Q.   Let me take you back for just one second.

 5            So do you know if it was the same officer or not

 6   that picked you up?

 7       A.   Yes, it was the same officer.

 8       Q.   Okay.    And the officer who was -- who had

 9   originally taken you and sat you down or had you down on

10   your knees there, the one who told you to shut up, did he

11   ever leave your side for any period?

12       A.   Yeah, he did.      He left me with this other

13   individual, which was a female.

14       Q.   Okay.

15       A.   She was like, yeah, asking me questions and stuff

16   like that, so I just had to answer everybody's question

17   that night.

18       Q.   Okay.    Let me stop you there for a second.             And,

19   again, it's probably me who's not phrasing this

20   correctly.

21            But while you were still upstairs, before the

22   shooting happened, did the male officer who was standing

23   next to you, you know, when you were on your knees and --

24       A.   Yes.

25       Q.   -- he told you to shut up, did he ever leave you
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 76 of 129
                                                                           75


 1   at any time before you were taken downstairs?

 2       A.     I think he -- he ran up to go see what was going

 3   on, but he left me right there, yes.

 4       Q.     Do you recall -- do you remember if he left you

 5   before or after the shots were fired?

 6       A.     After.

 7       Q.     All right.    So after the shooting, you recall him

 8   leaving you by yourself, correct?

 9       A.     Just very -- for very little.         He just like

10   walked up to see me and then came back.

11       Q.     All right.    So it was just for a brief moment.

12   You walked up and came back?

13       A.     Yes.

14       Q.     And then is that when he grabbed you by the arm

15   and lifted you?

16       A.     Yes.

17       Q.     All right.    And at that point, is that when you

18   said you were scared and you were hurting already?

19       A.     Yes.

20       Q.     Were you hurting physically?

21       A.     Well, yeah.    Emotionally, physically.         I was just

22   shocked.

23       Q.     And so that's when he lifted you and walked you

24   away and took you downstairs?

25       A.     Yes.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 77 of 129
                                                                           76


 1       Q.   Did he say anything to you from the time he

 2   lifted you up until you were downstairs?

 3       A.   No.

 4       Q.   Did you take the stairs or the elevator, if you

 5   remember?

 6       A.   The elevator.

 7       Q.   Okay.     And was the elevator near, or did you have

 8   to go past Daniel's body at that point?

 9       A.   No.     It was right across from where I was

10   kneeling down.

11       Q.   All right.     So then was it just you and him, or

12   were there other people in the elevator?

13       A.   No, it was just me and him.

14       Q.   And then where did he take you once you were

15   downstairs?

16       A.   Outside to a bench.

17       Q.   Were you still handcuffed?

18       A.   Yes.

19       Q.   And did you sit or stand near the bench?

20       A.   I sat.

21       Q.   And did he say anything to you down there?

22       A.   No.     I was in somebody else's hands now.

23       Q.   Oh.

24            So do you know -- is that what -- the female you

25   were just talking about?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 78 of 129
                                                                              77


 1       A.     Yes.

 2       Q.     Then did he leave, or did he stay there with the

 3   female?

 4       A.     No.     He left.

 5       Q.     All right.     So then did the female say anything

 6   to you?

 7       A.     Just small talk.

 8       Q.     All right.     So you were sitting at the bench and

 9   the female was near you.        What's the next thing you

10   remember happening?

11       A.     It was -- that's when it began right there.                Like

12   I had to talk to three different detectives.              I probably

13   didn't get out of questioning till maybe the next

14   morning.

15       Q.     Okay.

16       A.     But it was all there at the hotel.

17       Q.     All right.     Do you remember what time it was when

18   you first arrived at Daniel's room -- in Daniel's room?

19       A.     I want to say about 8:00ish, 9:00ish.           I don't

20   recall.

21       Q.     Do you know how much time -- I know you told us

22   earlier there was a half an hour or 45 minutes that the

23   three of you were in the room, correct?

24       A.     Yes.

25       Q.     It could have been eight to ten minutes after
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 79 of 129
                                                                           78


 1   that before the call came in?

 2         A.   Yes.

 3         Q.   And then do you know how much time passed between

 4   the time you stepped out of the room until they took you

 5   downstairs?

 6         A.   No, I don't recall.

 7         Q.   All right.     And at some point then, you said you

 8   spoke to more than one person?

 9         A.   Yes.

10         Q.   Okay.     So two people interviewed you that night?

11         A.   Three.

12         Q.   Three.     Okay.

13              And do you know any -- where was the first

14   interview?        Let's call it that.    Where did that take

15   place?

16         A.   I was in the -- I was behind the -- in the cop

17   car, so I was on the seat.        And some detective came up,

18   and he had pressed the recording while he was talking to

19   me.

20         Q.   All right.

21         A.   And I was still handcuffed.

22         Q.   So were you inside of a police vehicle?

23         A.   Yes.

24         Q.   Okay.     So did they put you in the back of the

25   vehicle or in the front?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 80 of 129
                                                                           79


 1       A.   Yes.    In the back.

 2       Q.   All right.     So an officer opened the door and let

 3   you into the back of a police car?

 4       A.   Yes.

 5       Q.   Turned on a recorder and recorded your interview?

 6       A.   Yes.

 7       Q.   Do you remember how long, approximately, it took?

 8       A.   No.

 9       Q.   Did it seem short or really long?

10       A.   It seemed -- it seemed kind of short.

11       Q.   Was this a person who was in a uniform or no?

12       A.   No.

13       Q.   After that, when was the next -- or where and

14   when was the next interview?

15       A.   Like right after.

16       Q.   Okay.    So did you stay in that vehicle, or were

17   you taken somewhere else?

18       A.   No, I stayed in the vehicle.

19       Q.   And another person came and interviewed you?

20       A.   Yes.

21       Q.   Okay.    Do you know how much time, if you

22   remember, had passed between the first and second

23   interview?

24       A.   I don't.

25       Q.   Was the second interview any longer or the same?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 81 of 129
                                                                           80


 1       A.   I want to say that one was longer.

 2       Q.   Okay.    And was it a different officer or

 3   detective?

 4       A.   Yes.

 5       Q.   Was that --

 6       A.   They were all different.

 7       Q.   Oh, all three were different people?

 8       A.   Yes.

 9       Q.   Did they ask you the same questions or different

10   questions?

11       A.   They asked me all the same questions but

12   different ways.

13       Q.   Okay.    And how long before a third person

14   interviewed you?

15       A.   I think that one was the next morning.

16       Q.   Okay.    Where was that?       Where did that take

17   place?

18       A.   On the phone.

19       Q.   Okay.    So do you remember much about that

20   conversation?

21       A.   He was a lot nicer.        He told me that my parents

22   were worried about me.       He spoke to my parents.          He -- he

23   showed more concern.       Like the other ones, they just

24   wanted to have -- to know what had happened, but he

25   wanted to make sure I was okay as well.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 82 of 129
                                                                           81


 1       Q.   All right.     Did the next call -- also the next

 2   day on the phone, did that person ask you everything that

 3   the other two had asked you?

 4       A.   No.

 5       Q.   Okay.

 6       A.   And then he came to meet me in person.

 7       Q.   Okay.    Did he interview you then in person or no?

 8       A.   A little bit, yes.

 9       Q.   And that was -- was that still the next day or a

10   different day?

11       A.   No, that was the next day.

12       Q.   All right.     So the same day that he made the

13   phone call, this person showed up?

14       A.   Yes.

15       Q.   Do you know that detective or officer's name or

16   anything?

17       A.   No.

18       Q.   And when he met you in person, did he then ask

19   you what happened the night before?

20       A.   No.

21       Q.   He didn't ask you any follow-up questions or

22   anything?

23       A.   No.

24       Q.   Okay.

25       A.   He just brought me some stuff that I had asked
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 83 of 129
                                                                           82


 1   for.

 2          Q.   Okay.     So that third time wasn't exactly an

 3   interview?         It was more like they're checking how you're

 4   doing and bringing you back your things?

 5          A.   It was kind of both.

 6          Q.   Okay.

 7          A.   Yeah, it was a little of both.

 8          Q.   So you were asked some questions about the

 9   incident and also your things were returned to you?

10          A.   Yes.

11          Q.   Do you know how long the conversation took?

12          A.   Like 15 minutes.

13          Q.   Okay.     And where did that take place, since it

14   was in person?

15          A.   At the hotel.

16          Q.   All right.     And where in the hotel, if you

17   remember?

18          A.   In the lobby.

19          Q.   Okay.     And did you stay at that hotel after that?

20          A.   Yes.     But they switched me to different floors.

21          Q.   Okay.     So you didn't have to go back to that

22   room?

23          A.   No.

24          Q.   What about your things?      Did you have to go back

25   and get them?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 84 of 129
                                                                           83


 1       A.   They couldn't give me back my purse or any of

 2   that other stuff, so I just asked for my flight and my

 3   social security and my ID that was in the purse.

 4       Q.   What about your clothes and the items that were

 5   in the room on the fifth floor?

 6       A.   Oh, yeah.     I went to go get them and switched

 7   them to the room that they gave me on the sixth floor.

 8       Q.   All right.     And was that the same night or the

 9   next day or when was it?

10       A.   It was all on the same night.

11       Q.   Oh, so then the night of the shooting, you had to

12   go back to the fifth floor and get your things?

13       A.   Yes.    But they kept my purse, so the next day

14   that's when the other detective returned them.

15       Q.   All right.     Did you have to go past the place

16   where Daniel was shot?

17       A.   Yes.

18       Q.   All right.     So your room was further past that

19   point?

20       A.   Yes.

21       Q.   Okay.    And were there other officers still there

22   that night when you went to get your things or no?

23       A.   Of course.     There was an officer on watch where,

24   yeah, the crime.

25       Q.   All right.     Was the body -- had already been
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 85 of 129
                                                                           84


 1   removed?

 2       A.     Yes.

 3       Q.     And so you went in and grabbed your things and

 4   went to a different floor, correct?

 5       A.     Yes.

 6       Q.     Did you ever go back to that fifth floor during

 7   that stay?

 8       A.     Yes.

 9       Q.     Why?

10       A.     Because I just had -- I had to go walk through

11   there to get something from the room by myself.

12       Q.     Okay.

13       A.     So I just did it.

14       Q.     Did you ever go back after you cleared out your

15   things from there?

16       A.     No.     I don't think so.

17                       MS. CHARBEL:     This is probably a good place

18   to stop before we --

19                       THE COURT:     All right.   Thank you,

20   Ms. Charbel.

21              All right, ladies and gentlemen, we'll take our

22   lunch recess.        Then we'll resume once again at 1:30.

23   Please remember the admonition, and we'll recess at this

24   time.    Thank you.

25                       (Whereupon, the trial continued to the 1:30
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 86 of 129
                                                                           85


 1   p.m. hour.)

 2                    THE COURT:     All right.      We are back on the

 3   record in the matter of State versus Brailsford,

 4   CR 2016-004743.     And we'll continue with the examination

 5   of the witness, Ms. Portillo.         Thank you.

 6

 7                     DIRECT EXAMINATION (Cont'd)

 8   BY MS. CHARBEL:

 9       Q.   Good afternoon, ma'am.

10       A.   Good afternoon.

11       Q.   I have a few follow-up questions for you.

12            Were you searched before the shooting took place

13   after you were taken behind the other officers?

14       A.   No.

15       Q.   Were you patted down at all to the -- on the

16   sides and front and back?

17       A.   I don't recall.

18       Q.   Did anyone -- well, did the officer who walked

19   you away -- did he ask you if you or Daniel had a gun or

20   a weapon?

21       A.   No.

22       Q.   Did he ask you any questions at all?

23       A.   No.

24       Q.   As far as the distance of the officers to you at

25   the time that you came out of the room --
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 87 of 129
                                                                              86


 1       A.   Um-hmm.

 2       Q.   -- is that -- you said it was maybe four feet and

 3   it could be less than four feet?

 4       A.   Yes.

 5       Q.   Does that appear -- is that accurate or is it an

 6   estimate?

 7       A.   It's an estimate.

 8       Q.   How far do you believe four feet are?

 9       A.   I don't know.      From where I'm sitting to you.

10       Q.   You believe that this is four feet?

11       A.   I'm guessing, yeah.

12       Q.   Okay.     So you're not very good with distances,

13   right?

14       A.   No.     Not right now.     I'm just nervous.

15       Q.   Okay.     All right.

16                     MS. CHARBEL:     Your Honor, if I may.         I had

17   spoken with defense counsel, and there's stipulation to

18   the following exhibits, if I may read them to the Court.

19                     THE COURT:     Sure.

20                     MS. CHARBEL:     Sixty-five, 59, 69, 67, 68,

21   70, 66, 71, 168 and 170.

22                     THE COURT:     All right.

23                     MS. CHARBEL:     May I publish to the jury,

24   Judge?

25                     THE COURT:     Well, first, let me have them
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 88 of 129
                                                                            87


 1   received.     We have 65, 59, 69, 67, 68, 70, 66, 71, 168

 2   and 170, correct?

 3                      MS. CHARBEL:     Yes.

 4                      THE COURT:     All right.     They are received

 5   in evidence by stipulation.         They may be published.

 6   Thank you.

 7                      MS. CHARBEL:     Thank you, Judge.      And I have

 8   shown them to the witness with defense counsel's

 9   approval.

10                      MR. PICCARRETA:       Yeah.   No objection,

11   Judge.

12   BY MS. CHARBEL:

13       Q.     All right.   Ma'am, if I could have you look at

14   that TV monitor right there behind you.

15                      MS. CHARBEL:     Your Honor, could you check

16   with -- make sure everybody sees that.

17                      THE COURT:     Yes.     Can everybody see the

18   monitor?     Anybody having any trouble at all?           All right.

19   Thank you.

20                      MS. CHARBEL:     Thank you, Judge.

21   BY MS. CHARBEL:

22       Q.     Okay.   Ms. Portillo, do you recognize this photo?

23       A.     Yes.

24       Q.     What is it showing?

25       A.     The room and everything in it.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 89 of 129
                                                                           88


 1       Q.   All right.     Would that be Daniel Shaver's room?

 2       A.   Yes.

 3       Q.   All right.     Now, you turned --

 4                    THE COURT:     For the record -- I'm sorry --

 5   what exhibit is this?

 6                    MS. CHARBEL:      It's 65.

 7                    THE COURT:     Thank you.

 8   BY MS. CHARBEL:

 9       Q.   We will need you to speak up.           You're a little

10   bit farther away from the microphone.

11       A.   Okay.

12       Q.   Thank you.

13            All right.     So would that be how Daniel's room

14   looked, to your recollection, on the night of January the

15   18th, 2016?

16       A.   Yes.

17       Q.   All right.     And do you see this item right here

18   in the front (indicating)?

19       A.   Yes.

20       Q.   What is that?

21       A.   That's the case for the gun.

22       Q.   Okay.    And would this be the front door, or is

23   this one the front door (indicating)?            Do you know?

24       A.   That one where the pen is at is the front door

25   (indicating).
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 90 of 129
                                                                            89


 1       Q.   All right.     And earlier, when you described

 2   having to walk over that case to get into the room, is

 3   that where -- is that what you were meaning, that it was

 4   sitting at the very front of that room?

 5       A.   Yes.

 6       Q.   So in order for anybody to walk in, they would

 7   have had to step over it, correct?

 8       A.   Yes.     Or go around it.

 9       Q.   Or go around it.       Okay.

10            And was that -- was it closed, like it looks like

11   in this case -- in this picture?

12       A.   Yes.

13       Q.   Okay.     This is No. 59.      All right.     What is that

14   exhibit showing?

15       A.   His room.

16       Q.   The room as well, correct?

17       A.   Yes.

18       Q.   Was it that dark in the room at the time?              Just

19   lit by this lamp?

20       A.   No.     There was light.

21       Q.   Okay.     It was brighter?

22       A.   Yes.

23       Q.   All right.     And is this your recollection of how

24   the window looked that night?

25       A.   I don't remember it being like that.             I remember
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 91 of 129
                                                                           90


 1   the curtain kind of being more slid over the part where

 2   it's opened.

 3       Q.    All right.     So this part of the curtain, the

 4   farthest away in the photo (indicating)?

 5       A.    Yes.

 6       Q.    That was closer to the -- what looks like an open

 7   window?

 8       A.    Yes.     Um-hmm.

 9       Q.    Is it your recollection, then, the window was

10   open or was not opened?

11       A.    I don't recall.

12       Q.    Do you recall earlier this morning, when you said

13   the window was not open?

14       A.    I don't remember it being open, though, like --

15   like that.       I don't remember it being open.

16       Q.    That much?

17       A.    Yes.

18       Q.    All right.     So this is Exhibit 69.        What are we

19   looking at here?

20       A.    His room with the window and like everything in

21   there -- the gun.

22       Q.    Now, when you said earlier this morning that you

23   used the curtain to get the two gentlemen to move that

24   gun away, which curtain did you use?           The one --

25       A.    Yes.     Not that one.    The other one (indicating).
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 92 of 129
                                                                           91


 1       Q.   The one furthest --

 2       A.   Yes, that one (indicating).

 3       Q.   All right.     Okay.

 4            So this is the curtain that you used, and your

 5   recollection is it was more towards the center of that

 6   window pane?

 7       A.   Yes.

 8       Q.   Is that where you left it?

 9       A.   What do you mean?

10       Q.   When you moved it.       When you used it.

11       A.   Did I put the curtain back?

12       Q.   Yes.

13       A.   Yeah.    I just let go of the curtain.

14       Q.   Oh, but you didn't pull it forward?

15       A.   No.

16       Q.   Okay.    Let me show you 67.        Does this appear to

17   be a close-up of the area where the window is?

18       A.   Yes.

19       Q.   And your recollection still is that it was not

20   open this much?

21       A.   I don't -- I don't recall, because I -- I just

22   remember looking at the window.          I don't remember that --

23   that being open like that.

24       Q.   And so is it your recollection then -- or your

25   testimony that when you and Daniel left the room, that
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 93 of 129
                                                                               92


 1   window was closed?

 2       A.    I'm not saying it was closed or it was open.                I

 3   just don't recall.      I don't remember if it was opened or

 4   closed.    I mean, I just -- I don't remember.

 5       Q.    All right.    This is 69.       Would it be fair to say

 6   that this is the photo of the other side of that window?

 7       A.    Yes.

 8       Q.    And is that side -- does it appear to be closed?

 9       A.    It looks like it's closed.

10       Q.    Do you know, in your room, if you could open both

11   sides of that window or just the one?

12       A.    No.    Because it wasn't -- it never crossed my

13   curiosity to open or close the window.

14       Q.    All right.    Let me put 67 back.

15             Were the two men -- Daniel and Luis, were they

16   closer to this side or to the other side of the window

17   (indicating)?

18       A.    They were like right in the middle right there

19   (indicating), but they were, again, a lot closer to the

20   side where I had grabbed the curtain.

21                     MS. CHARBEL:     Your Honor, may she stand and

22   get closer to the television?

23                     THE COURT:     To point out where she's

24   talking about?

25                     MS. CHARBEL:     Yes.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 94 of 129
                                                                           93


 1                    THE COURT:     Sure.     Go ahead.

 2   BY MS. CHARBEL:

 3       Q.    Ms. Portillo, could you stand on the other side

 4   of the TV, just to the side of it there, and point out to

 5   us where the two men were standing.

 6       A.    That would be like right here (indicating), and I

 7   was sitting right here.

 8       Q.    Oh, okay.      So you were sitting --

 9       A.    Because I was able to like grab the curtain, but

10   they were right there (indicating).

11       Q.    All right.      So you were sitting at the corner of

12   the bed right there (indicating); is that correct?

13       A.    Like -- yeah.      Not -- well, like on the corner,

14   but it was like in the middle.          Yeah.

15       Q.    So you were closest to the drapes that you were

16   pointing to?

17       A.    Yes.

18       Q.    Yes.   Okay.

19             And the men were closer to the center of that

20   window?

21       A.    Yes.

22                    MR. PICCARRETA:        Excuse me, Your Honor.

23   We're leading the witness on direct.

24                    THE COURT:     No.     She's reiterating what the

25   witness said earlier.        Overruled.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 95 of 129
                                                                           94


 1            Next question.

 2   BY MS. CHARBEL:

 3       Q.   So that's when you grabbed that curtain --

 4       A.   Yes.

 5       Q.   -- and kind of moved the gun away?

 6       A.   Um-hmm.     Yeah.

 7       Q.   Okay.     Thank you.    You can have a seat.

 8            This is Exhibit 70, 7-0.         All right.      Does this

 9   look familiar?

10       A.   Yes.

11       Q.   What is that area we're looking at right there

12   (indicating)?

13       A.   Like where we were socializing.

14       Q.   Okay.     Would those be the chairs that you were

15   talking about, the brown one and the black one right

16   there (indicating)?

17       A.   Yes.

18       Q.   Exhibit 66.       What is this area right there

19   (indicating)?

20       A.   In between the beds like in his room.

21       Q.   Is this what you remember it looking like?

22       A.   Yeah.     Yes.

23       Q.   This is Exhibit No. 71.         You had discussed

24   earlier that you had stepped into a sink area to grab a

25   couple of glasses.        Does that look familiar?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 96 of 129
                                                                              95


 1       A.   Yes.

 2       Q.   All right.     Is this the area you were describing

 3   to us earlier this morning?

 4       A.   Yes.

 5       Q.   This is Exhibit 168.        And what are we looking at

 6   here?

 7       A.   The room, the table and where everything was

 8   left.

 9       Q.   And is this your jacket that you said earlier --

10       A.   It is.

11       Q.   This is the one you said earlier you had left on

12   the chair?

13       A.   Yes.

14       Q.   And is this the console that you saw in Daniel's

15   hand earlier?

16       A.   Yes.

17       Q.   Would it be fair to say this is the area where

18   you were socializing?

19       A.   Yes.

20       Q.   And what about here (indicating)?            There's

21   something, and then there's a placard that says 31.                   What

22   is that item?

23       A.   That looks like the gun.

24       Q.   170 is next.      Does that appear to resemble the

25   gun that you just mentioned?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 97 of 129
                                                                           96


 1          A.    Yes.

 2          Q.    Is this what you recollect it looking like, or

 3   you're not sure or you're positive or what?

 4          A.    I'm really not sure.      I just remember it being a

 5   gun.

 6          Q.    Okay.

 7          A.    I don't -- I didn't like really look at it in

 8   detail.

 9          Q.    And as you testified earlier -- I don't know if

10   you mentioned that -- but did you ever touch it yourself

11   or handle it?

12          A.    Just when I pushed it away from the window, but,

13   no, I never touched it.

14          Q.    All right.   So it was never in both of your

15   hands?

16          A.    No.

17                        MS. CHARBEL:     If I can have one moment,

18   Your Honor.

19                        THE COURT:     Yes.

20                        MS. CHARBEL:     No further questions at this

21   time.       Thank you, Judge.

22                        THE COURT:     All right.    Thank you.

23                Cross-examination, Mr. Piccarreta.

24                        MR. PICCARRETA:       Yes.

25                              CROSS-EXAMINATION
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 98 of 129
                                                                           97


 1   BY MR. PICCARRETA:

 2       Q.     Now, when you left the room to go out to the

 3   hallway, no one opened the window as you were leaving,

 4   correct?

 5       A.     No.

 6       Q.     So however the room was found after this happened

 7   was the way the room was --

 8       A.     That's --

 9       Q.     -- when you were in it?

10       A.     Yes.

11       Q.     So if the window was open, that's how it was when

12   you were there; if the window was closed, that's how it

13   was when you were there?

14       A.     Yes.

15       Q.     Now, in terms of understanding this, you were out

16   with Luis --

17       A.     Yes.

18       Q.     -- that night in a group.        Came back.     And

19   Daniel's in the hallway holding a bottle; what they call

20   a handle of Bacardi rum, although must of it empty?

21       A.     Yes.

22       Q.     Invites you and Luis in for a drink?

23       A.     Invites Luis and I for a drink, yes.

24       Q.     Oh, invited Luis in.      You just -- you came along?

25       A.     Yes.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 99 of 129
                                                                           98


 1                       MS. CHARBEL:   I'm Sorry, Judge.       If I can

 2   just have one second.

 3   BY MR. PICCARRETA:

 4          Q.   Okay.    You go in the room, and you have some

 5   discussions.        And Daniel explains to you that one of the

 6   things he does is he shoots birds in stores like Walmart?

 7          A.   Yes.

 8          Q.   And then the gun is brought out to show what he

 9   shoots the birds with?

10          A.   Yes.

11          Q.   And Daniel brings the gun out?

12          A.   Yes.

13          Q.   And the gun, although you're not too familiar

14   with firearms, this looks sort of similar to what they

15   were using that night?

16          A.   Yes.    I remember the scope being on it.

17          Q.   All right.    And this thing here is the gun that

18   Daniel and you say Luis were holding up to their shoulder

19   pointing towards the window out toward the street with

20   their eye on the scope, right?

21          A.   I'm saying they were holding a gun.          I'm not sure

22   if that -- if that was the gun.

23          Q.   All right.

24          A.   But I -- I -- I know that they were holding a

25   gun.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 100 of 129
                                                                            99


 1       Q.   Well, if this is a picture of the gun that was on

 2   the floor --

 3       A.   Um-hmm.

 4       Q.   -- that night after it happened, then this would

 5   be the gun, correct?       There weren't --

 6       A.   Well, I've seen two pictures, so I'm not --

 7       Q.   Was there more than one gun, ma'am, that --

 8       A.   No, that's the only one I see.

 9       Q.   Let me finish.

10            Was there more than one gun being used?

11       A.   No.

12       Q.   Was the gun that was being used left on the floor

13   near the window?

14       A.   I don't recall.

15       Q.   All right.      Does this picture here refresh your

16   memory as to where the gun was left when you folks left

17   the room?

18                    MS. CHARBEL:      What exhibit is that?

19                    MR. PICCARRETA:       It is Exhibit 163.

20   BY MR. PICCARRETA:

21       Q.   Do you see what I'm talking about?

22       A.   Yes.

23       Q.   Do you see the window?

24       A.   Yes.

25       Q.   And there was only one gun that was being used,
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 101 of 129
                                                                            100


 1   right?

 2       A.    Yes.

 3       Q.    And this is the gun that was on the floor when

 4   the police arrived later that night.            Would this refresh

 5   your memory as that's the gun that's being used, or was

 6   there more -- did you see more than one gun?

 7       A.    No.

 8                    MS. CHARBEL:      Your Honor, I'm going to

 9   object.    That's been asked and answered already.

10                    THE WITNESS:      I've only seen one gun.

11   BY MR. PICCARRETA:

12       Q.    All right.

13       A.    I just don't remember what --

14                    MS. CHARBEL:      Excuse me.      There's an

15   objection --

16                    THE COURT:      Hang on, folks.       Hang on.

17             All right.     I think the witness testified she

18   only saw one gun.      The question to her at this time is

19   whether this photo refreshes her memory of where the gun

20   was at the time.

21             You can answer that question, ma'am?

22   BY MR. PICCARRETA:

23       Q.    Where the one gun was left?

24       A.    I don't remember where it was left.

25       Q.    So your memory isn't -- you just don't know
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 102 of 129
                                                                            101


 1   whether they left a gun on the floor by the window or

 2   they did something else with it?

 3       A.   No.    Because like I said before, I was also on my

 4   phone because I was trying to not --

 5       Q.   All right.      All right.

 6       A.   -- be rude but avoid the conversation as well.

 7       Q.   So you're in the room and Daniel and, you say,

 8   Luis have the gun, and they're looking through the scope?

 9       A.   Yes.

10       Q.   And it's facing out toward the window facing the

11   highway, the swimming pool area?

12       A.   Yes.

13       Q.   And you immediately knew, when you saw that, that

14   someone outside might be scared had they seen that?

15       A.   Yes.    It just didn't look right.

16       Q.   It wouldn't look right to see someone with a

17   shoulder and a scope holding the gun out, right?

18       A.   Yes.

19       Q.   And, in fact, it looked like to you -- not that

20   they were going to do it, but it's the same position as

21   if someone would be shooting a gun, if they chose to,

22   right?

23       A.   Yes.

24       Q.   Now, do you recall Daniel asking Luis, while this

25   was going on, Do you want to shoot the gun?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 103 of 129
                                                                            102


 1       A.     No.

 2       Q.     Do you recall him asking that and Luis saying,

 3   That wouldn't be a good idea, and you saying, No, don't

 4   do that?

 5       A.     No.

 6       Q.     You're saying that didn't happen, or you're

 7   saying I don't remember?

 8       A.     I don't remember.

 9       Q.     Okay.   Now, you were interviewed by

10   law enforcement that night?

11       A.     Yes.

12       Q.     And it was a tape-recorded statement?

13       A.     Yes.

14       Q.     And you answered those questions truthfully, to

15   the best of your ability?

16       A.     Yes.

17       Q.     Where your memory was, obviously, better then

18   than it is now?

19       A.     Yes.

20       Q.     Then you had another little short interview with

21   law enforcement?

22       A.     Yes.

23       Q.     Then you had a long phone conversation with

24   Daniel -- the mother of Daniel Shaver's children,

25   Laney Sweet?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 104 of 129
                                                                            103


 1       A.   Yes.

 2       Q.   That you instituted contacting her, right?

 3       A.   Yes.

 4       Q.   And you also visited a website that she had put

 5   up, correct?

 6       A.   Yes.

 7       Q.   And read what was on there, right?

 8       A.   Yes.

 9       Q.   And then you recall, in this case, that we had a

10   sworn interview of you where I got to ask you questions

11   and you were under oath, right?

12       A.   Yes.

13       Q.   And I assume you told the truth in all of those

14   things too, right?

15       A.   Yes.

16       Q.   Now, you've had an opportunity to review those

17   matters, haven't you, before today?

18       A.   Yes.

19       Q.   And do you remember in the first interview, you

20   were -- you told the law enforcement that you knew it

21   wasn't right, what they were doing with the gun, right?

22       A.   Yes.

23                    MS. CHARBEL:      Your Honor, I'm going to

24   object for -- we need specificity.           I don't know which --

25   Your Honor, which interview it was, what day, who did the
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 105 of 129
                                                                            104


 1   interviews, et cetera.

 2   BY MR. PICCARRETA:

 3       Q.     You were interviewed by the police right after

 4   this happened?

 5       A.     Yes.

 6       Q.     And it was a taped interview?

 7       A.     Yes.

 8       Q.     So this is January 18th of 2016?

 9       A.     Yes.

10       Q.     And you answered questions.         And one of the

11   detectives, which actually happened to be Detective Sipe,

12   was asking you questions, right?

13       A.     Yes.

14       Q.     And you answered them to the best of your

15   ability?

16       A.     Yes.

17       Q.     And you told the detective that night that you

18   knew it wasn't right, what they were doing with the gun,

19   pointing it out the window; right?

20       A.     Yes.

21       Q.     And you told them, Don't point it out the window,

22   right?

23       A.     Yes.

24       Q.     And you even got up and moved it with the curtain

25   so they wouldn't be pointing it out the window?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 106 of 129
                                                                            105


 1          A.     Yes.

 2          Q.     And you told them that night, too, that you knew

 3   the window was open because you felt the wind.                Do you

 4   remember that?

 5          A.     I don't recall.

 6          Q.     All right.   Do you want me to show it to you to

 7   see?        Would that help you?

 8          A.     Sure.

 9                         MS. CHARBEL:     No.     I have an extra one, but

10   you have to mark it.

11                         THE COURT:     Do you want the clerk to mark

12   that?

13                         MR. PICCARRETA:        Yes.   And this is the

14   interview of Ms. Portillo with Detective Sipe.

15                         THE COURT:     Okay.

16   BY MR. PICCARRETA:

17          Q.     I'm going to show you, Ms. Portillo, what has

18   been marked as Exhibit 236.            And I'm going to refer you

19   to page 6, line 27 -- 25.            Excuse me.      Let's read it

20   together where Detective Sipe asked you, Was -- I don't

21   know.        Are you at line 25? -- Was the window open or

22   closed?

23                 And you indicated, It was open, but it only opens

24   to a certain extent, because it allows you --

25                         Then he asked, So the glass pane was open
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 107 of 129
                                                                            106


 1   or just the curtain?

 2                       No.   The glass pane was open and the screen

 3   was right there where you can feel the wind coming

 4   through.

 5       A.     Okay.

 6       Q.     Do you recognize those questions and those

 7   answers for your interview that night?

 8       A.     Yes.     But that -- that -- I also answered because

 9   that -- it just freshly happened, so I was just going

10   with all the questions that he was asking me.

11       Q.     Well, the only question he asked you is just, Was

12   the window opened or closed?

13       A.     Yes.

14       Q.     And then --

15       A.     And --

16       Q.     He wasn't suggesting the answers to you, was he?

17       A.     No, he wasn't.

18       Q.     And you told him it was open and you could feel

19   the wind coming through.        You told him that that night.

20       A.     Okay.

21       Q.     Now, also that night they asked you about Daniel

22   getting shot.        And you indicated, He was shot because he

23   didn't follow protocol.

24       A.     Okay.

25       Q.     That's what you told them.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 108 of 129
                                                                            107


 1               And when asked if you thought he was armed, you

 2   said you don't know what he had on him because you came

 3   out first?

 4          A.   Yes.

 5          Q.   Now, then later you had a conversation with the

 6   mother of Daniel Shaver's children?

 7          A.   Um-hmm.   Yes.

 8          Q.   You reached out to her, right?

 9          A.   Yes.

10          Q.   And you discussed a lot of things, but you also

11   told her during an interview at the end, that you would

12   love to stay in touch with her and you would love to help

13   her, right?

14          A.   Yes.

15          Q.   Now, when you came in the room, in this -- in the

16   case where there was the gun, you smelled a dead animal

17   that turned out to be a bird of some type?

18          A.   No, I didn't smell it as soon as I walked in.

19   It's when he opened the case.

20          Q.   You smelled it when he opened the case, and saw a

21   dead bird?

22          A.   I didn't see it.    It was in a bag.

23          Q.   All right.   And then you were told that's what it

24   was?

25          A.   Yes.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 109 of 129
                                                                             108


 1       Q.   And that brought to the discussion of what he did

 2   for a living?

 3       A.   Yes.

 4       Q.   Now, you also felt at that time that Daniel was

 5   not being careful with the firearm, correct?

 6       A.   Yes.

 7       Q.   And especially because you knew that he had

 8   consumed alcoholic beverages?

 9       A.   Yes.

10       Q.   And you didn't agree with consuming alcoholic

11   beverages and brandishing firearms, correct?

12       A.   Yes.

13       Q.   But he was able to communicate with you.               You

14   were able to have discussions?

15       A.   Yes.

16       Q.   And you talked.       He responded appropriately?

17       A.   Yes.

18       Q.   Answered questions when you had questions.               You

19   had, you know, a discussion?

20       A.   Yes.

21       Q.   You got the impression he was comprehending what

22   you were telling him, and you were comprehending what he

23   was saying?

24       A.   Yes.

25       Q.   You know, but you particularly that night became
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 110 of 129
                                                                            109


 1   concerned on how it might look from the outside looking

 2   in when Daniel and Luis held the gun shouldered looking

 3   through a scope?

 4       A.   Yes.

 5       Q.   Pointed toward the highway?

 6            And you were concerned about that before the

 7   police arrived.      You were concerned right when it was

 8   happening?

 9       A.   Yes.

10       Q.   And that's why you interceded?

11       A.   Yes.

12       Q.   Now, and then you became also concerned that

13   night while this was happening for others outside the

14   room, that they might get scared seeing that?

15       A.   Of course.

16       Q.   All right.      And, now, Luis left and you stayed,

17   right?

18       A.   Yes.

19       Q.   And while you were -- while you were there, were

20   you -- do you recall whether or not you or Daniel, but

21   probably you, called the front desk and asked the front

22   desk if you were on lockdown?

23       A.   No, I don't.

24       Q.   Or made any inquiries about what was going on?

25       A.   No.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 111 of 129
                                                                            110


 1       Q.   Did Daniel do that in your presence, or did you

 2   do that in his presence?

 3       A.   I -- I didn't see him do that in my presence, and

 4   I didn't do that.

 5       Q.   And you're saying you didn't do that, not that

 6   you don't remember doing that?          Or are you?

 7       A.   I don't remember doing that, and I don't think I

 8   did that, no.

 9       Q.   And do you remember asking -- when they wouldn't

10   give you an answer asking for the name of the hotel staff

11   on the other end of the phone?          And when they wouldn't

12   give you her name, getting angry with her and slamming

13   down the phone?

14       A.   No.

15       Q.   And Daniel didn't do that in your presence?

16       A.   No.

17       Q.   But if something like that happened from that

18   room, there were only two people there --

19       A.   Yes.

20       Q.   -- you and Daniel?

21            And do you have a recollection of someone from

22   the hotel coming up to the room, the door being ajar, and

23   making some inquiries and Daniel shutting the gun case

24   and asking the person words to the effect, Why are you

25   bothering me?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 112 of 129
                                                                            111


 1       A.     No.

 2       Q.     Are you saying you don't remember that or that

 3   did not happen?

 4       A.     That didn't happen.

 5       Q.     Did not happen.

 6              And you recall, when I took the sworn statement

 7   from you, you acknowledged that initially you told the

 8   police you did not see Daniel get shot, right?

 9       A.     Well, I see -- I did see it.         I did see -- I

10   closed my eyes on -- when they were going to shoot him.

11   I knew that they were going to shoot him.

12       Q.     And did you see his hand go to the back and then

13   move up?

14       A.     I seen his hand go to the back, and they didn't

15   let him move his hand so far up because they already had

16   shot him.

17       Q.     Did you see his hand go to the back before he was

18   shot?

19       A.     Right when they were going to -- right when he

20   was going to put his hand to the back, they were -- they

21   were already shooting him.

22       Q.     Right.

23              And I'm asking you, did you see his hands go to

24   the back?

25                       MS. CHARBEL:   Your Honor, I object.         That's
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 113 of 129
                                                                            112


 1   been asked and answered.        She just answered.

 2                    THE COURT:      No.   She kind of answered a

 3   different question.

 4            Ma'am, listen to the question.

 5            State it one more time, please.

 6   BY MR. PICCARRETA:

 7       Q.   Did you see, when he was coming to the police,

 8   his hand go to the back?        Did you see that movement is

 9   what I'm asking you?

10       A.   Yes.

11       Q.   You did.

12            And I'm going to mark the deposition transcript.

13                    MS. CHARBEL:      Mike, what is that?

14                    MR. PICCARRETA:       The deposition.

15   BY MR. PICCARRETA:

16       Q.   And you remember you came to my office, and we

17   had a court reporter and the prosecutor was there and I

18   was there and we asked you questions under oath?

19       A.   Yes.

20       Q.   And you remember being sworn?

21       A.   Yes.

22       Q.   Now, I call your attention to page 33 of your

23   deposition, line 22.

24                    MS. CHARBEL:      I'm sorry.      What's the

25   exhibit number?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 114 of 129
                                                                            113


 1                    MR. PICCARRETA:       237.

 2                    MS. CHARBEL:      Thank you.

 3   BY MR. PICCARRETA:

 4       Q.    And let me read this to you.

 5       A.    Thirty-two?

 6       Q.    Line 22, yes.

 7             It says, Did you see him reach behind his back?

 8             Your answer, I seen him crawling.           I did see just

 9   a lot -- a lot of movement.         I don't recall seeing him

10   reach behind his back.

11             Did I read your words correctly what you told us

12   under oath?

13       A.    Yes.   But you're asking me in detail, and I'm

14   telling you in detail what I did see.

15       Q.    Well, all I'm asking you is, did you just tell me

16   -- when I asked you, Did you see him reach behind his

17   back?    you said you saw him crawling, you could see just

18   a lot of movement, you don't recall seeing him reach

19   behind his back.      That's what you've told us.

20       A.    Well, he didn't have enough time to reach behind

21   his back when he went like this (indicating) and they

22   just shot him, so I didn't actually see him go all the

23   way behind his back.

24       Q.    Oh, so you're telling that your answer was, I saw

25   his movement, I just didn't see it go behind the back?
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 115 of 129
                                                                            114


 1       A.     Yes.

 2       Q.     Did you tell law enforcement, when you were

 3   interviewed by them right after this happened, that you

 4   saw his hand reach to the side?

 5       A.     There was just so much, just like now, and --

 6       Q.     But not my question, ma'am.         Is did you tell law

 7   enforcement that when you were interviewed that night?

 8       A.     I don't recall.

 9       Q.     All right.    You read your -- you read your

10   statement ahead of time?

11       A.     I did.

12       Q.     And you'd agree that there's no mention that you

13   saw his hand move to the side or his back in your first

14   statement?

15       A.     It's too much right now for me.          Like all this

16   just coming back.       I just -- I think that I need to take

17   a break.

18       Q.     Well, my question is, you didn't tell him that

19   night, for whatever reason, correct?

20       A.     I don't know.     Just right now, I don't recall.

21       Q.     Now, when you came out of the room, you realized

22   this was a serious matter?

23       A.     Yes.

24       Q.     And when you came out, you had in the back of

25   your mind that maybe the police are there as a result of
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 116 of 129
                                                                            115


 1   the gun incident?

 2       A.   Yes.

 3       Q.   Correct?

 4       A.   Yes.

 5       Q.   And then you saw law enforcement officers there,

 6   some of them with weapons drawn, right?

 7       A.   Yes.

 8       Q.   And you knew that you had to follow whatever the

 9   commands were, correct?

10       A.   Yes.

11       Q.   And you listened really carefully to them, right?

12       A.   Yes.

13       Q.   And you followed the commands, and you were taken

14   into custody without any incident, right?

15       A.   Yeah, yeah.

16       Q.   Now, you also heard that night the officers give

17   commands to Daniel, right?

18       A.   Yes.

19       Q.   And they were commands to, essentially, not put

20   your hands where you can't see them, right?

21       A.   Yes.

22       Q.   And those commands to just don't keep your --

23   don't put your hands where we can't see them was made a

24   few times, right?

25       A.   I -- I don't recall.         It was just -- it happened
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 117 of 129
                                                                            116


 1   so fast.     I was trying to listen to everything at one

 2   time.

 3       Q.     Right.

 4              But you heard them tell them on at least some

 5   occasions that night?

 6       A.     I heard twice, maybe.       Like I just --

 7       Q.     I beg your pardon?

 8       A.     I heard twice.

 9       Q.     All right.

10       A.     Like I heard them say it more than once.

11       Q.     All right.     Twice.

12              And that's why when you told the police that

13   night he was shot, that he got shot because he didn't

14   follow protocol, that was the thought process you had in

15   your mind that night, right?

16       A.     Yes.     I was scared.

17       Q.     And you followed all the protocol?

18       A.     Well, yeah.     You have a gun pointed to you,

19   several guns, of course you're going to --

20       Q.     My question was, ma'am.       You followed all the

21   protocol?

22       A.     Yes.

23       Q.     And you were unharmed, right?

24       A.     Yes.     I was unharmed physically.

25       Q.     All right.     Now, when you came out of the room
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 118 of 129
                                                                            117


 1   with Daniel, the police -- whatever the distance was, it

 2   was -- it was in close proximity, right?             They weren't

 3   that far away from you?

 4       A.   Yes.

 5       Q.   And the hallway is not that wide?

 6       A.   Yes.

 7       Q.   And the police were sort of across the hallway,

 8   right?

 9       A.   Yes.

10       Q.   And, now, you haven't had the opportunity, nor do

11   you want it, to see the actual video of that night,

12   right?   So you're explaining this from your memory, not

13   after studying the video and telling us things, right?

14       A.   Yes.

15       Q.   And, now, the length of time, from the time

16   Daniel brought the gun out, to the men at the window,

17   shoulder and pointing out the window --

18       A.   Um-hmm.

19       Q.   -- to you telling them that this looks bad,

20   pushing it, to them finally putting the gun away, that

21   was what (indicating) five minutes? three minutes? two

22   minutes? six minutes?

23       A.   Yeah.     Like about five minutes.

24       Q.   Okay.     And --

25            That's all I have.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 119 of 129
                                                                            118


 1       A.    Okay.

 2       Q.    Thank you.

 3                     THE COURT:     All right.     Thank you,

 4   Mr. Piccarreta.

 5             Redirect from the State.

 6                     MS. CHARBEL:     Thank you, Judge.

 7

 8                          REDIRECT EXAMINATION

 9   BY MS. CHARBEL:

10       Q.    Where did you get that word, protocol?

11       A.    I don't know.     It's just something I probably

12   read.    I don't know like someplace black ops?

13       Q.    Black ops?

14       A.    Yeah.

15       Q.    So you don't really know what protocol means, as

16   far as law enforcement, right?

17       A.    Of course, yes.

18       Q.    Because you've never been a police officer or

19   anything?

20       A.    No.

21       Q.    When you had the conversation with Laney Sweet

22   and you told her, as defense counsel said, that you would

23   love to help her, does that mean you were going to lie to

24   her on the stand?

25       A.    No.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 120 of 129
                                                                            119


 1          Q.     Kind of lie for her for any reason?

 2          A.     No.

 3          Q.     Make up any stories?

 4          A.     No.

 5          Q.     Exaggerate anything that happened?

 6          A.     No.

 7          Q.     Or not say things that happened?

 8          A.     No.

 9          Q.     Now, Detective Sipe, he's the one who interviewed

10   you.        Did he read you your rights?

11          A.     Yes.

12          Q.     And he had you in handcuffs still?

13          A.     I was in the back of the car, so yes.

14          Q.     So you were in handcuffs, and he read you your

15   rights.        So did you feel at that time that you might be

16   in trouble still?

17          A.     Well, yeah.   You're in handcuffs.

18          Q.     Now, did you have any concerns, when you were

19   talking to Detective Sipe, that here he is investigating

20   one of his own officers who did the shooting?               Did you

21   have any concerns about that?

22          A.     No.

23          Q.     You were not concerned about telling him the

24   truth or being honest with him?

25                        MR. PICCARRETA:   Asked and answered,
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 121 of 129
                                                                            120


 1   Your Honor.

 2                    THE COURT:      Overruled.     She can answer the

 3   question.

 4   BY MS. CHARBEL:

 5       Q.   You were not concerned about being honest with

 6   him and telling him what happened?

 7       A.   I was honest with him, and I did tell him what

 8   happened honestly.

 9                    THE COURT:      The question, ma'am, was, Were

10   you concerned at all about it?

11                    THE WITNESS:      Well, yeah.

12                    MS. CHARBEL:      Okay.    Thank you, Judge.

13   BY MS. CHARBEL:

14       Q.   So you and Daniel had discussions where he

15   responded to you appropriately, correct?

16       A.   Yes.

17       Q.   As defense counsel said, you had no trouble

18   understanding each other, correct?

19       A.   Yes.

20       Q.   Now, you weren't, by any chance, holding a gun to

21   him, were you?

22       A.   No.

23       Q.   And he was not -- you were not screaming at him,

24   were you?

25       A.   No.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 122 of 129
                                                                            121


 1       Q.   The officers had guns at him, and they were

 2   screaming at him, correct?

 3       A.   Yes.

 4       Q.   Did you feel some confusion yourself when they

 5   were screaming at you or some screaming at him as well?

 6       A.   I was just more scattered and scared.              You know,

 7   I didn't know why.

 8       Q.   Did you feel like your brain was a little

 9   scattered when you were being screamed at?

10       A.   Of course.

11       Q.   Do you recall Sergeant Langley saying to you,

12   when you guys first stepped out, If you make another

13   mistake, something bad's going to happen?

14       A.   They were just saying a lot of stuff, that wasn't

15   very nice.

16       Q.   You don't recall that particular deal?

17       A.   No, I don't recall.

18       Q.   Okay.    Did you feel that you made any mistakes

19   before you came out of the room?

20       A.   No.

21       Q.   During the questions about where Daniel's hand

22   was when he shot, is it your -- was it your testimony

23   that the officer shot him before he reached the back of

24   his waistband?

25       A.   Yes.
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 123 of 129
                                                                            122


 1       Q.    Oh, as far as the -- do you recall how long --

 2   how long the gun -- the rifle was being held at the

 3   window, like pointing towards the window?

 4       A.    Maybe like two minutes, five minutes.             I don't

 5   know.    I was on my phone, and I was -- I was on my phone

 6   trying to monitor -- monitor them at the same time as

 7   well, like a mom.      Like I was just on my phone looking --

 8       Q.    All right.

 9       A.    -- at them, looking at my phone, looking at them;

10   so I don't know.

11       Q.    As far as the -- so you never really saw them, in

12   the sense that you could time it, as far as how long that

13   gun was pointing out of the window?

14       A.    Yes.

15       Q.    And it was never pointed outside?           I think we've

16   already established that, correct?

17       A.    Yes, it was never pointed outside.

18                     MS. CHARBEL:     All right.      Thank you,

19   Your Honor.      That's it.

20                     THE COURT:     All right.     We have a couple of

21   jury questions.

22             Counsel, if I can see you at the bench, please.

23                     (Whereupon, the following bench conference

24   commenced outside the presence of the jury:)

25                     THE COURT:     Try not to bump the papers
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 124 of 129
                                                                            123


 1   against here because it goes into the court reporter's

 2   ears.

 3                    MS. CHARBEL:      That's fine.

 4                    MR. PICCARRETA:       Yeah.

 5                    THE COURT:      There's three questions here.

 6                    MR. PICCARRETA:       Yeah, that's fine.

 7                    MS. CHARBEL:      That's fine.      It's good.

 8                    I'm sorry, Judge.        What was the number on

 9   that -- on that question?

10                    THE COURT:      This one?

11                    MS. CHARBEL:      The other one with the three

12   questions.    Do you have a number for them?

13                    THE COURT:      No.

14                    MS. CHARBEL:      If she --

15                    MR. PICCARRETA:       They want to know whether

16   she --

17                    MS. CHARBEL:      What they said -- do you want

18   her to ask her that?

19                    MR. PICCARRETA:       Yeah, he can ask her.

20                    MS. CHARBEL:      That's fine.

21                    MR. PICCARRETA:       Judge, how did --

22                    THE COURT:      On this one?      I don't know that

23   she's going to remember.

24                    MS. CHARBEL:      Right.

25                    THE COURT:      You guys are going to have to
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 125 of 129
                                                                               124


 1   know whether or not --

 2                    MS. CHARBEL:      Yeah.     I have no objection to

 3   not asking her.

 4                    MR. PICCARRETA:         Yeah, that's fine.      I

 5   don't care.

 6                    THE COURT:      Okay.     Let me just ask if she

 7   remembers.    If she doesn't remember, she doesn't

 8   remember.

 9                    MS. CHARBEL:      Okay.

10                    MR. PICCARRETA:         Judge, just for the

11   record, all of these questions are going to be made part

12   of the record.     Are they identified by numbers or -- how

13   do we --

14                    THE COURT:      I haven't numbered them.            If

15   you want us to number them at the end of the day, then

16   keep a running total, we can do that.

17                    MR. PICCARRETA:         Or maybe if we have an

18   objection to something, we'll just --

19                    THE COURT:      Well, if you have an objection

20   to anything, I'll note it on the document itself.

21                    MR. PICCARRETA:         Okay.

22                    MS. CHARBEL:      Okay.

23                    THE COURT:      Okay.

24                    (Whereupon bench conference concludes.)

25                    THE COURT:      All right.      We have a couple of
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 126 of 129
                                                                            125


 1   questions, Ms. Portillo.

 2              Do you remember if you made a statement in your

 3   deposition about calling the front desk and asking about

 4   the hotel being on lockdown?

 5                    THE WITNESS:      No, I don't.

 6                    THE COURT:      With the hotel door open, not

 7   completely closed, you never heard officers giving

 8   commands from the hallway before you left the room?

 9                    THE WITNESS:      No.

10                    THE COURT:      Did the noise level change in

11   the room once Luis Nuñez walked out of the room to take

12   his phone call.

13                    THE WITNESS:      Yes.    It got a little

14   quieter, but that was just because he's just a loud

15   person himself.      So as soon as he left, yes, it was a lot

16   quieter.     But we were still holding a conversation.

17                    THE COURT:      All right.     So the noise level

18   was not the same as when he was in the room, correct?

19                    THE WITNESS:      Yes.

20                    THE COURT:      It was quieter?

21                    THE WITNESS:      Yes.

22                    THE COURT:      During your stay at La Quinta,

23   did you ever hear any hallway noise outside of this

24   event?

25                    THE WITNESS:      No.    Just like traffic, like
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 127 of 129
                                                                            126


 1   if people were going in and out of their rooms or just

 2   normal traffic.

 3                    THE COURT:      Were you aware that

 4   Daniel Shaver walked out shortly after you and the

 5   initial instructions from the police were directed

 6   towards both of you?

 7                    THE WITNESS:      No.    It was me first and then

 8   him, but he -- he stayed in a little longer than I came

 9   out.

10                    THE COURT:      Do you know how much longer he

11   stayed in?

12                    THE WITNESS:      No.

13                    THE COURT:      All right, ma'am.       Those are

14   the questions we have from the jury.            Thank you very

15   much.   You may --

16                    MS. CHARBEL:      Your Honor, I'm sorry.         May I

17   follow up on a couple of questions just directly from the

18   questions from the jury?

19                    THE COURT:      On which ones?

20                    MS. CHARBEL:      On the last two questions

21   about whether she can hear anything from the hallway.

22                    THE COURT:      Go ahead.

23                    MS. CHARBEL:      I just have, actually, one

24   question.

25   BY MS. CHARBEL:
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 128 of 129
                                                                            127


 1         Q.    Did you have any reason not to come out?

 2         A.    No.

 3         Q.    That's all.     Thank you.

 4                       MR. PICCARRETA:      And I just have one.

 5   BY MR. PICCARRETA:

 6         Q.    In this night in January, was the air conditioner

 7   on?

 8         A.    I don't remember it being on.

 9         Q.    Okay.

10                       THE COURT:     All right.   Thank you very

11   much.

12               All right.     Then, Ms. Portillo, thank you very

13   much.      You can step down.

14               Any reason why she may not be excused?

15                       MS. CHARBEL:     No, Your Honor.

16                       MR. PICCARRETA:      No.

17                       THE COURT:     Ms. Portillo, thank you very

18   much.      You are excused.

19                            (Witness excused.)

20                       MS. CHARBEL:     Can I talk to her for a

21   minute, Judge, or take the afternoon break or if you want

22   to wait another five minutes?

23                       THE COURT:     All right.   We'll take our

24   break at this time.

25               All right.     Ladies and gentlemen, we'll take our
      Case 2:18-cv-00178-SRB Document 53-1 Filed 01/16/19 Page 129 of 129
                                                                            128


 1   mid-afternoon break and resume once again at 3:15.

 2   Thank you.

 3                    (Whereupon a recess was taken, after which

 4   the following proceedings were had herein:)

 5

 6                *      *       *       *      *       *       *

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
